 



Exhibit 10.1

CONNETICS CORPORATION

and

PIERRE FABRE DERMATOLOGIE

LICENSE AGREEMENT

Clobetasol Propionate Mousse

CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      1.     DEFINITIONS     1  

    1.1     Definitions     1  

    1.2     Interpretation     4   2.     GRANT OF LICENSE     5  

    2.1     License to Know-how and Intellectual Property     5  

    2.2     No License to Trademarks     6  

    2.3     Exclusivity     6  

    2.4     Restrictions on Licensee — European Union     6  

    2.5     Restrictions on Licensee – Other Countries     6  

    2.6     Sales Inquiries     6   3.     TERM OF LICENSE; ASSIGNMENT     7  

    3.1     Term     7  

    3.2     Assignment by PFD     7  

    3.3     Assignment by Connetics     7  

    3.4     Sublicenses     7   4.     CONSIDERATION     8  

    4.1     Provision of Data and Regulatory Approvals Transfer     8  

    4.2     Non-refundable; Non-creditable     10  

    4.3     Sublicensing Revenue Payment to Connetics     10  

    4.4     Royalties     10  

    4.5     Records     12  

    4.6     Audit     12  

    4.7     Commencement of Commercial Sales     13   5.     LICENSE TO HAVE
PRODUCT MANUFACTURED AND SUPPLY OF PRODUCT     13  

    5.1     Terms of Product Manufacture – Know-how and Technology Transfer    
13  

    5.2     Supply of Product and Connetics’ Know-how and Technology     13   6.
    WARRANTIES AND INDEMNITIES     14  

    6.1     Representations and Warranties of Connetics     14  

    6.2     Representations and Warranties of PFD     15  

    6.3     Manufacture of Product     15  

    6.4     Disclaimer of Warranties     16  

    6.5     Indemnification of PFD     16  

    6.6     Indemnification of Connetics     16  

    6.7     Indemnification Procedure     17  

i



--------------------------------------------------------------------------------



 



                      7.     COVENANTS     18  

    7.1     Connetics’ Covenants to PFD     18  

    7.2     PFD’s Covenants to Connetics     19   8.     PRODUCT DEVELOPMENT AND
REGULATORY APPROVAL     23  

    8.1     PFD Developments     24  

    8.2     License to PFD Developments     24  

    8.3     License to Connetics Developments     24  

    8.4     Regulatory Filings     24  

    8.5     Continuing Obligations for National Regulatory Approval Granted
Via the European Mutual Recognition Procedure (MRP)     24  

    8.6     Technical Documentation Maintenance     25   9.     INTELLECTUAL
PROPERTY     25  

    9.1     Improvements     25  

    9.2     Patent Infringement     26  

    9.3     Trademark and Patent Labeling     26   10.     REGULATORY COMPLIANCE
AND REPORTING     27  

    10.1     Government Inspection     27  

    10.2     Adverse Events     27  

    10.3     Notification and Recall     28  

    10.4     Recall Expense     29   11.     CONFIDENTIALITY AND PUBLICITY    
29  

    11.1     Public Relations and Announcements     29  

    11.2     Confidentiality     30  

    11.3     Remedy     30  

    11.4     Agreement Terms     30   12.     EXPORT CONTROLS     31  

    12.1     Export Controls     31  

    12.2     Ethical Business Conduct     31   13.     PIERRE FABRE TECHNOLOGY  
  32  

    13.1     Right of Refusal     32  

    13.2     Connetics’ Rights     32  

    13.3     Sole Rights     33  

    13.4     Alternative Technology     33  

    13.5     Term of Right of Refusal     33   14.     TERMINATION     33  

    14.1     Termination     33  

    14.2     Effect of Termination     34   15.     GENERAL     36  

ii



--------------------------------------------------------------------------------



 



                     

    15.1     Severance     36  

    15.2     Waiver     36  

    15.3     Governing Law     36  

    15.4     Dispute Resolution     36  

    15.5     Force Majeure     37  

    15.6     Entire Agreement     37  

    15.7     Amendment     37  

    15.8     Notices     38  

    15.9     Payments     38  

    15.10     Independent Contractor     38  

    15.11     Language; Interpretation     39  

    15.12     Counterparts     39  

List of Exhibits

     
Exhibit A
  Permitted Use
 
   
Exhibit B
  Intellectual Property
 
   
Exhibit C
  Third Party License
 
   
Exhibit D
  Minimum Annual Sales
 
   
Exhibit E
  Adverse Event Reporting Procedure
 
   
Exhibit F
  Listed Manufacturers
 
   
Exhibit G
  Terms for Inclusion in Contract with Listed Manufacturer

iii



--------------------------------------------------------------------------------



 



     This LICENSE AGREEMENT (the “Agreement”), effective as of September 29,
2004 (“Effective Date”) is made by and between:

     CONNETICS CORPORATION, a Delaware corporation, having its principal place
of business at 3290 West Bayshore Road, Palo Alto, California, U.S.A. 94303 (who
together with its subsidiary, Connetics Australia Pty Ltd., is referred to as
“Connetics”);

     and

     PIERRE FABRE DERMATOLOGIE, a Société par Actions Simplifiée incorporated in
France, having its principal place of business at 45, place Abel Gance 92100
Boulogne (France) (referred to as “PFD”).

     Connetics and PFD are sometimes referred to individually as a “Party” and
collectively as the “Parties.”

BACKGROUND



A.   Connetics is the licensee of worldwide rights to an aerosol quick-break
foam product containing 0.05% clobetasol propionate (“Product”) with right to
sublicense, and possesses certain trade secrets, know-how and other intellectual
property rights pertaining to the Product as defined in this Agreement.



B.   PFD has requested that Connetics grant PFD an exclusive license under the
Connetics’ license and Know-how (as defined below), with right to sublicense, to
enable PFD to market, have manufactured, sell and use the Product for the
treatment or prevention of skin dermatoses in humans in all countries comprising
the Territory (as defined in this Agreement).



C.   The Parties have executed on December 5, 2003 a Term Sheet setting forth
the basis on which the Parties intend to conclude an agreement for PFD to
license the Product in the Territory (hereinafter the “Term Sheet”).

NOW, THEREFORE, IN CONSIDERATION of the premises and the mutual covenants and
agreement contained in this Agreement, the Parties agree as follows:

1 DEFINITIONS

1.1 Definitions

     In this Agreement, unless the subject or context otherwise requires the
following capitalized terms shall have the meanings set forth below:

     “ADE” shall mean adverse drug event as set forth in Section 10.2 of this
Agreement.

     “Affiliate” means any corporation or other business entity controlled by,
controlling or under common control with a Party to this Agreement. For this
purpose “control” shall mean (i)

1



--------------------------------------------------------------------------------



 



direct or indirect beneficial ownership of fifty percent (50%) or more of the
voting stock, or (ii) a fifty percent (50%) or more interest in the income of
such corporation or other business entity or (iii) direct or indirect power to
direct or cause the direction of the management and policies by any means
whatsoever.

     “Application for Marketing Approval” means application by PFD or its
Affiliate for any approvals or registrations required by any country or state in
the Territory for the purposes of enabling the sale of the Product in that
country or state.

     “Associated Person” means any officer or director of PFD, any Affiliate of
PFD or any person having the power to exercise or control the exercise of the
voting power of any other person to thereby affect directly or indirectly the
ownership of the outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) of such
Affiliate.

     “Business Day” means any day on which banks are open for business in
California, U.S.A. and in Paris, France.

     “Commencement of Commercial Sales” means the first arm’s length sale of the
Product by PFD, its Affiliates or a permitted sublicensee of PFD to a third
party forming part of a continuous program or campaign designed to market the
Product in any country or state in the Territory.

     “Confidential Information” includes the Know-how, the terms of this
Agreement, and all and any information relating directly or indirectly to the
Product including, but without limitation, the identity and composition of
ingredients for producing or manufacturing the Product, formulae for the
Product, methods of producing or manufacturing the Product and costs of
manufacturing the Product, information relating to the packaging, selling and
marketing of the Product including the cost thereof and pricing information,
whether such information is provided orally or in writing or by means of
photographs, computer disks, computer tapes, or any other form, manner or mode
but does not include:



(a)   Any written information relating to the Product which PFD can prove beyond
reasonable doubt was held by PFD before Connetics disclosed it;



(b)   Information relating to the Product which was generally available to the
public without restriction or was in the public domain before Connetics
disclosed it; or



(c)   Information relating to the Product which other than as a result of any
wrongful act by any person becomes generally available to the public without
restriction or comes into the public domain after the date Connetics discloses
it to PFD.

     “Fee” shall have the meaning set forth in Section 4.1.1.

     “Field” means the treatment or prevention of skin dermatoses in humans.

     “Intellectual Property” means the Patents (as further defined below).

2



--------------------------------------------------------------------------------



 



     “Improvements” means and includes, but is not limited to, any and all
additions, modifications, enhancements, or adaptations to the Product, or use of
the Product which claim priority to the Patents and are not included as of the
Effective Date in the Product, whether or not such Improvement is patentable or
otherwise capable of a registrable proprietary interest.

     “Know-how” means all data and results of clinical and other trials and
investigations relating to the Product, including regulatory status and
information, together with all other information relating to the specifications
of the Product and information relating to the testing (including quality
control standards, assay methods and stability studies), storage and use of the
Product owned by Connetics now or at any time during the Term of this Agreement.

     “Listed Manufacturer” means the manufacturer or manufacturers of the
Product listed in Exhibit F to this Agreement which pursuant to this Agreement
PFD and its sublicensees may use to manufacture and supply the Product.

     “Patents” means the patents and patent applications as they relate to the
Product and as set forth in Exhibit B to this Agreement.

     “Permitted Use” means use of a Product for the treatment set forth in
Exhibit A.

     “Product” means the aerosol hydroethanolic quick-break clobetasol
propionate mousse referred to in Exhibit A, as that Exhibit may be amended from
time to time, and including any Improvements. Exhibit A is incorporated in this
definition by this reference as though fully set forth here.

     “Quarter Date” means any one of 30 September, 31 December, 31 March or 30
June.

     “Quarter” means each period of three (3) consecutive months during the term
of this Agreement ending on a Quarter Date provided that:



(a)   The period from the Effective Date until the first Quarter Date thereafter
is deemed to be a Quarter; and   (b)   The period from the last Quarter Date
prior to termination, through the termination date, of this Agreement is deemed
to be a Quarter.

     “Regulatory Approval” means all registration and variation approvals,
including pricing approvals for reimbursement purposes, from the appropriate
Regulatory Authorities in each country in the Territory that are required to
manufacture, promote and market the Product in the relevant country.

     “Regulatory Authority” means governmental or regulatory agencies in the
Territory or in any country in the Territory whose approvals are required to
manufacture, market and/or sell the Product in the Territory or any state in the
Territory.

     “Regulatory Filings” means all activities relating to the filing for and
procurement of Regulatory Approval for the Product in the Territory, including
but not limited to price reimbursement approval for the marketing and sale of
the Product from the relevant Regulatory Authorities and marketing authorization
for the Product in effect as of the Effective Date.

3



--------------------------------------------------------------------------------



 



     “Supply Agreement” shall have the meaning set forth in Section 4.1.1 of
this Agreement.

     “Technology” shall have the meaning set forth in Section 5.1 of this
Agreement.

     “Term” shall have the meaning set forth in Section 3.1 of this Agreement.

     “Territory” means Europe, meaning Germany, Austria, Belgium, Denmark,
Spain, Finland, France, Greece, Luxembourg, The Netherlands, Portugal, Sweden,
Cyprus, Estonia, Hungary, Latvia (Lettonia), Lithuania, Malta, Poland, Czech
Republic, Switzerland, Slovakia, Slovenia, United Kingdom and Eire; and Morocco,
Algeria, Tunisia, Gabon, Camaroon, Ivory Coast, Benin, Burkina-Faso, Central
African Republic, Chad, Comores Island, The Democratic Republic of Congo, The
Republic of Congo, Guinea, Mali, Mauritania, Niger, Republic of Madagascar,
Republic of Djibouti, Senegal, Togo, and Lebanon; and, on a semi-exclusive
basis, Brazil and Argentina. The countries of the Territory which are to be
exclusively licensed and the countries of the Territory which are to be
semi-exclusively licensed shall be collectively referred to in the defined term
“Territory.”

     “Third Party(ies)” means any person or entity other than Connetics, PFD, or
an Affiliate of Connetics or PFD.

     “Third Party Licenses” means the licenses to Third Party intellectual
property rights including, without limitation, patents, patent applications,
trade secrets, and/or know-how covering the Product, under which Connetics has a
right to grant a sublicense to PFD. A list of Third Party Licenses as of the
Effective Date is attached to this Agreement as Exhibit C.

1.2 Interpretation

     In this Agreement, unless the subject or the context otherwise requires:



(a)   words importing the singular include the plural and vice versa;   (b)  
words importing one gender include all genders;   (c)   a reference to any Party
or other person includes that person’s successors and permitted assigns;   (d)  
a reference to this or any other document includes a reference to that document
as amended, supplemented, novated or replaced from time to time;   (e)   a
reference to a recital or clause is a reference to a recital or clause of this
Agreement;   (f)   a reference to writing includes all means of reproducing
words in a tangible and permanently visible form;   (g)   any reference to a
person includes a natural person, company, corporation, partnership, trust,
estate, joint venture, sole proprietorship, government (including

4



--------------------------------------------------------------------------------



 



    any branch or subdivision thereof), governmental or municipal agency,
association, co-operative and any other entity or person whatsoever;



(h)   the headings in this Agreement do not affect its interpretation;   (i)  
the recitals form part of this Agreement; and   (j)   the expressions “secret”
and “substantial” have the same meaning as in European Commission
Regulation 240/96/EC as amended.

2. GRANT OF LICENSE

2.1 License to Know-how and Intellectual Property

     2.1.1 Connetics grants to PFD an exclusive license to:

     (a) use the Know-how and Intellectual Property; and

     (b) use, market, have manufactured, offer to sell, sell and import the
Product; during the Term of this Agreement in the Field in the Territory. PFD
shall have no right to sublicense its rights under this Agreement without first
obtaining Connetics’ prior written consent to sublicense, which shall not be
unreasonably withheld. Connetics’ consent will not be required for any
sublicense to be granted by PFD to any Affiliate of PFD.

     2.1.2 PFD agrees that this license is semi-exclusive for Brazil and
Argentina.

     2.1.3 PFD acknowledges and agrees that the license to have Product
manufactured extends only to those manufacturers listed on Exhibit F to this
Agreement, as it may be amended from time to time.

     2.1.4 To the extent necessary due to the fact that the Listed Manufacturers
are located outside the Territory, Connetics hereby authorizes PFD to use a
Listed Manufacturer to manufacture the Product.

     2.1.5 PFD agrees that the licensed Know-how and Intellectual Property will
be used by PFD and it sublicensees solely for the Product and that the use of
the Know-how and Intellectual Property for any product other than the Product
must be in accordance with the terms of a separate license to be negotiated with
Connetics or its nominee.

2.2 No License to Trademarks

     Except as expressly permitted in this Agreement, Connetics has not granted
any right or license to PFD to use Connetics’ name or any trademarks or trade
names of Connetics in advertising, publicity or other promotional activities
without the express written approval of Connetics.

5



--------------------------------------------------------------------------------



 



2.3 Exclusivity

     Except for Brazil and Argentina, Connetics shall not sell the Product in
the Territory or authorize any other person to sell the Product in the Territory
during the Term of this Agreement.

2.4 Restrictions on Licensee - European Union

     2.4.1 PFD agrees that it will not do any of the following during the Term
of this Agreement for so long as the Know-how remains secret and proprietary to
Connetics:



(a)   implement an active sales policy for the Product outside the Territory or,
in particular, promote, canvass prospects, set up branches or subsidiaries, or
manage product depots outside the Territory in respect of the Product;



(b)   exploit the Know-how other than for the Permitted Use in the Field; or



(c)   exploit the Know-how in any country outside the Territory.

     2.4.2 In the event PFD, its Affiliates or sublicensees receive an order for
the Product to be supplied outside the Territory, PFD shall refer such order to
Connetics or Connetics’ licensee for the country or territory where the Product
is to be supplied.

2.5 Restrictions on Licensee – Other Countries

     Except as otherwise provided in Section 2.1.4, PFD agrees not to use,
manufacture, have manufactured, sell the Product or offer the Product for sale
outside the Territory and agrees not to permit any person to use, manufacture,
have manufactured, sell or offer to sell the Product outside the Territory. PFD
further agrees not to sell the Product to any person which PFD or Connetics
knows or reasonably believes will resell the Product in any country outside the
Territory without Connetics’ prior written consent which will not be
unreasonably withheld. Any written notification by Connetics to PFD given in
good faith to the effect that Connetics knows or reasonably believes that a
person will so resell the Product is binding on PFD.

2.6 Sales Inquiries

     Connetics agrees to promptly inform PFD of any inquiries it receives for
purchase of the Product in the Territory (including PFD’s market for sales and
distribution in Brazil and Argentina). PFD agrees to promptly inform Connetics
of any inquiries it receives for purchase of the Product outside the Territory.

3. TERM OF LICENSE; ASSIGNMENT

3.1 Term

     This Agreement and license shall commence on the Effective Date and,
subject to Article 14, continue in full force and effect until the later of (i)
Fifteen (15) years after the Commencement of Commercial Sales of the Product in
the Territory or (ii) the expiration of the last to expire of any Patent
anywhere in the Territory (the “Term”), after which time the license granted
under this Agreement shall become non-exclusive and fully paid-up.

6



--------------------------------------------------------------------------------



 



3.2 Assignment by PFD

     PFD shall have no right or authority to assign this Agreement or any
portion of this Agreement, to sublet or subcontract in whole or in part, or
otherwise delegate its performance under this Agreement, without Connetics’
prior written consent which shall not be unreasonably withheld. Notwithstanding
the foregoing, nothing in this Agreement shall prohibit PFD from assigning this
Agreement to any Affiliate of PFD. No such assignment shall relieve PFD of
primary liability for the performance of its obligations under this Agreement,
and all the terms and conditions of this Agreement shall apply between such
assignee of PFD and Connetics with the same force and effect as if this
Agreement had been made between Connetics and the assignee in the first
instance.

3.3 Assignment by Connetics

     Connetics may assign this Agreement to any third party or Affiliate without
PFD’s written consent. PFD agrees that if Connetics assigns this Agreement to
any Third Party or Affiliate, all the terms and conditions of this Agreement
shall apply between such Third Party or Affiliate and PFD with the same force
and effect as if the Agreement had been made between PFD and such Third Party or
Affiliate in the first instance.

3.4 Sublicenses

     PFD shall have the right to grant sublicenses or to conclude co-marketing
agreements under this license and to use Affiliates and Third Parties in
connection with the performance of its obligations under this Agreement,
provided that



(a)   the execution of a sublicense, a co-marketing agreement or a sub-contract
shall not in any way diminish, reduce or eliminate any of PFD’s obligations
under this Agreement, and PFD shall remain primarily liable for such
obligations,   (b)   PFD shall obtain Connetics’ written consent (which shall
not be unreasonably withheld) before entering into such a sublicense,
co-marketing agreement or agreement with Third Parties,   (c)   PFD shall only
grant a sublicense to any Affiliate or Third Party or conclude a co-marketing
agreement with an Affiliate or Third Party which undertakes to perform the
obligations of this Agreement relevant to such sublicense and co-marketing
agreement, including specifically the obligation under Article 12, and
undertakes to be bound by the confidentiality provisions set forth in this
Agreement and to provide such access to its records for the purpose of
ascertaining amounts payable as Connetics may from time to time reasonably
require, and   (d)   PFD shall not in any sublicense purport or attempt to grant
the right to manufacture the Product or have the Product manufactured by a Third
Party.

7



--------------------------------------------------------------------------------



 



4. CONSIDERATION

4.1 Provision of Data and Regulatory Approvals Transfer

     4.1.1 PFD will pay to Connetics a one-time fee of THREE HUNDRED AND FIFTY
THOUSAND U.S. DOLLARS (US$350,000) (“Fee”) for the provision of data and
transfer of Regulatory Approvals relating to the Product as follows:



(a)   TWO HUNDRED AND FIFTY THOUSAND U.S. DOLLARS (US$250,000) upon execution of
this Agreement by both Parties; and,   (b)   ONE HUNDRED THOUSAND U.S. DOLLARS
(US$100,000) on the earlier of December 30, 2004 or upon completion of (i),
(ii) and (iii) as set forth below to both Parties’ reasonable satisfaction:



(i)   the transfer of Regulatory Approvals existing as of the Effective Date to
and into the name of PFD and provision to PFD of data files relating to the
Product which are in Connetics’ name and possession as of the Effective Date, so
as to allow PFD to obtain Regulatory Approvals;   (ii)   execution of a supply
agreement by PFD with a Listed Manufacturer (“Supply Agreement”) dealing with
the conditions under which the Product shall be supplied to PFD. PFD anticipates
such conditions to include that the Listed Manufacturer supply price for the
Product to PFD shall enable PFD to enjoy a supply price for the Product of:



(A)   a maximum of 40% of Pierre Fabre’s selling price of the Product calculated
quarterly on a country-by-country basis as the weighted average selling price of
the Product after deducting for returns, or   (B)   The Listed Manufacturer’s
fully burdened manufacturing cost of the Product plus 25%; and



(iii)   approval of the Listed Manufacturer in the Supply Agreement by the
Regulatory Authorities having issued a Regulatory Approval relative to the
Product.

4.1.2 If the payment of [**] U.S. dollars [**] in Section 4.1.1(b) is not made
by December 30, 2004, this Agreement shall automatically terminate on such date
without further notice and Connetics shall be entitled to retain the amount of
[**] paid by PFD to Connetics pursuant to Section 4.1.1(a).

4.1.3 Subject to Section 4.1.2, if the conditions set forth in Section
4.1.1(b)(i) through (iii) have not been met by May 31, 2005, or by such other
date as the Parties may from time to time agree, this Agreement shall
automatically terminate on such date, or such other agreed date or



--------------------------------------------------------------------------------

**      Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

8



--------------------------------------------------------------------------------



 



dates for completion of such items, without further notice. Notwithstanding the
termination of this Agreement by operation of this Section 4.1.3, Connetics
shall be entitled to retain the amount of THREE HUNDRED AND FIFTY THOUSAND U.S.
DOLLARS (US$350,000) paid by PFD pursuant to Section 4.1.1 above.

4.1.4 Non-refundable

     PFD agrees that upon payment to Connetics, the Fee is not refundable in
whole or in part unless (i) prior to the Commencement of Commercial Sales,
Connetics commits a material breach of this Agreement as described in Section
14.1.2, (ii) PFD notifies Connetics of the material breach prior to or on the
date of the Commencement of Commercial Sales and, (iii) notwithstanding the
provisions of Section 14.1.2, Connetics has not remedied the material breach on
the date of the Commencement of Commercial Sales.

4.1.5 Non-creditable

     PFD agrees that the Fee is not creditable in whole or in part against any
other payment(s) due from PFD to Connetics under this Agreement.

4.1.6 Milestone Payments

     In consideration of Connetics granting the license to PFD as set out in
this Agreement, PFD will pay Connetics each of the following milestone payments
(“Milestone Payment”):



(a)   [**] U.S. DOLLARS [**] as follows:



(i)   [**] U.S DOLLARS [**] upon the Commencement of Commercial Sales in any
state or country of the Territory or, if earlier, on December 31, 2005
(California, U.S.A. time); provided however, such payment shall be reduced to
[**] DOLLARS [**] if on or before such date The European Agency for the
Evaluation of Medicinal Products (“EMEA”) has permanently banned the use, sale
and supply of pharmaceutical products containing propane/Isobutane/N-butane as a
propellant gas in the European Union; and   (ii)   [**] U.S DOLLARS [**] on
December 31, 2006 (California, U.S.A. time); provided however, such payment
shall be reduced to [**] DOLLARS [**] if on or before such date the EMEA has
permanently banned the use, sale and supply of pharmaceutical products
containing propane/Isobutane/N-butane as propellant gas in the European Union;
and



(b)   [**] U.S. DOLLARS [**] upon the first anniversary of the Commencement of
Commercial Sales in either Belgium, Germany or Spain; provided however, such
payment shall be reduced to [**] DOLLARS [**] if on or before such anniversary
date the EMEA has permanently banned the use, sale and supply of



--------------------------------------------------------------------------------

**      Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

9



--------------------------------------------------------------------------------



 



    pharmaceutical products containing propane/Isobutane/N-butane as propellant
gas in the European Union.

4.2 Non-refundable; Non-creditable

     PFD agrees that the Milestone Payments when paid are non-refundable and
non-creditable against any other payments due and payable to Connetics during
the Term; provided however, Connetics agrees the fee paid by PFD to Connetics in
the amount of U.S. [**] in connection with the Term Sheet, shall be creditable
against the Milestone Payment set forth in Section 4.1.6(b) above.

4.3 Sublicensing Revenue Payment to Connetics

     4.3.1 In further consideration of Connetics granting the license to PFD as
set out in this Agreement, PFD will pay to Connetics [**] PERCENT [**] of any
revenues (or monetized amount in the event it is not cash or equivalent) PFD
receives in connection with a sublicense of the Product, including but not
limited to Product launch milestones, Product sales milestones or similar
lump-sum payment received from a sublicensee in connection with or relating to
the Product (“Sublicense Revenue Payment”). The Sublicense Revenue Payment
obligation shall not apply to royalties on invoiced amounts by PFD’s
sublicensees on net sales of Product that is subject to the terms of Section 4.4
below. The obligation of PFD to make the Sublicense Revenue Payment(s) shall be
in addition to the royalty obligation of PFD set forth in Section 4.4 below.

     4.3.2 PFD agrees that any Sublicense Revenue Payment when paid to Connetics
shall be non-refundable and non-creditable against any other payments due and
payable to Connetics during the Term.

4.3.3 Payment Terms

     The Sublicense Revenue Payment(s) will be paid in United States Dollars
within sixty (60) days after the end of the Quarter during which PFD receives
the revenues upon which the Sublicense Revenue Payment(s) are payable. Each
payment will be accompanied by a statement that sets out (i) the revenue (or
monetized amount in the event it is not cash or equivalent) received by PFD upon
which the Sublicense Revenue Payment(s) has been calculated during the Quarter
in question, and (ii) the Sublicense Revenue Payment due on such revenue.

4.4 Royalties

     In further consideration of Connetics granting the license to PFD as set
out in this Agreement, PFD will pay to Connetics a royalty equal to [**] percent
[**] of Net Sales (as defined below) of the Product invoiced by PFD or its
sublicensees in the Territory (“Royalty”).



--------------------------------------------------------------------------------

**      Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

10



--------------------------------------------------------------------------------



 



4.4.1 Payment of Royalties

     The Royalty payable on Net Sales by PFD and its sublicensees during the
Term will be paid in United States dollars within sixty (60) days after the end
of the Quarter during which the Net Sales are invoiced. For purposes of this
Agreement the term “Net Sales” means the sales of the Product actually invoiced
by PFD or its sublicensees to any client less:



(a)   trade, quantity and cash discounts actually allowed and taken;   (b)  
credits actually allowed on account of the rejection or return or billing error
relating to any Product previously billed and paid;   (c)   freight, other
transportation and insurance costs;   (d)   taxes imposed on account of such
sale (including, without limitation, sales, value added, goods and services and
distribution taxes); and   (e)   rebates and adjustments.

4.4.2 Royalty Reduction

     4.4.2.1 In consideration of PFD assuming responsibility for any and all
costs associated with (a) the effecting of variations to Regulatory Approval
after the Effective Date and (b) the qualification of the Listed Manufacturer
for the production of the Product, Connetics agrees that (i) for the first year
measured from the Commencement of Commercial Sales and (ii) for the second year
measured from the Commencement of Commercial Sales, PFD is entitled to reduce
its Royalty payments by [**] percent [**], up to a maximum reduction of [** ]
U.S. Dollars [**].

     4.4.2.2 The right of Royalty reduction set forth above shall terminate at
either (i) the end of the second year measured from the Commencement of
Commercial Sales or (ii) at such time as the cumulative Royalty reduction taken
equals [**], whichever occurs first.

4.4.3 Royalty Reports

     No later than thirty (30) days after each Quarter Date, PFD shall furnish
to Connetics at such place as Connetics may from time to time advise a written
statement in English that sets out the (i) Net Sales (including details of
amounts deducted from the proceeds invoiced for the purpose of calculating Net
Sales) during the Quarter in question, and (ii) the royalties payable on such
Net Sales pursuant to this Agreement. PFD shall then pay the Royalties due
within sixty (60) days after the end of the Quarter in which the Net Sales are
invoiced. Each Quarter, PFD shall furnish to Connetics a report in English
representing cumulative monthly sales of units of the Product.



--------------------------------------------------------------------------------

**      Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

11



--------------------------------------------------------------------------------



 



4.5 Records

     PFD will keep and will cause its sublicensees to keep good and accurate
records in sufficient detail to permit accurate calculation of any (i) reduction
in Royalty payment taken by PFD pursuant to Section 4.4.2 above, (ii) Royalty,
and (iii) Sublicense Revenue Payment(s) payable for each Quarter during the
Term, and to permit a proper audit of such records and payments. Such records
will be retained by PFD and its sublicensees for a period of seven (7) years
after the end of the relevant Quarter.

4.6 Audit

     4.6.1 Right to Audit

     Connetics has the right to nominate an independent firm of certified public
accountants or chartered accountants to audit the records of PFD and the records
of the sublicensees of PFD with respect to the Product during normal business
hours at least once:



(a)   during each calendar year during the Term;   (b)   during the period of
twelve (12) months following termination of this Agreement.

4.6.2 Non-disclosure; Audit Cost

     The accountants appointed under this Section 4.6 are not authorized to
disclose to Connetics any information other than the accuracy or inaccuracy of
the items to be verified. Connetics will bear the costs of such audit unless the
audit discloses under-reporting by PFD or its sublicensees of more than [**]
percent [**] of revenues subject to the Royalty or Sublicense Revenue Payment(s)
in any Quarter falling during the period being audited (in which case PFD will
bear the costs). If the audit reveals that PFD or its sublicensees have
under-reported for any Quarter during the period of the audit, PFD must
immediately, subject to Section 4.4.2 above, remit to Connetics any balance of
the Royalty or Sublicense Revenue Payment owing, together with interest on the
balance accruing from the date that the original payment was due through the
date of payment. Interest shall be calculated at the rate of four percent (4%)
per annum over the United States of America 10 year Treasury bond rate at the
completion of the audit, and shall accrue from the date that the original
payment was due through the date of payment.

4.6.3 Audit Conditions

     4.6.3.1 PFD and its sublicensees will supply all records to Connetics and
its auditors in the English language and such records will be collated, indexed
or otherwise mapped and made available for review in a well-lighted,
climate-controlled facility in a location of Connetics’ election.

     4.6.3.2 PFD agrees that all records relating to this Agreement subject to
audit will be maintained and presented by English speaking personnel within
PFD’s organization who have authority and responsibility for such records.



--------------------------------------------------------------------------------

**      Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

12



--------------------------------------------------------------------------------



 



4.7 Commencement of Commercial Sales

     4.7.1 If PFD or its Affiliate fails to initiate Commencement of Commercial
Sales within the first two (2) Quarters following Regulatory Approval in the
relevant country or state of the Territory, then the Parties shall meet to
discuss the reasons for such failure and agree to a new time period in which
Commencement of Commercial Sales of the Product will be initiated in the
relevant state or country.

     4.7.2 If PFD fails to initiate Commencement of Commercial Sales in Germany,
Spain and Belgium within four (4) Quarters following the Regulatory Approval in
each such country, then Connetics shall consider such failure a material breach
of this Agreement and grounds to terminate this Agreement pursuant to
Section 14.1.3.

5. LICENSE TO HAVE PRODUCT MANUFACTURED AND SUPPLY OF PRODUCT

     5.1 Terms of Product Manufacture – Know-How and Technology Transfer

     5.1.1 PFD shall not contract with any manufacturer other than a Listed
Manufacturer and on terms acceptable to Connetics regarding protection of
Connetics’ Know-how and technology associated with the manufacture and supply of
the Product (“Technology”). PFD acknowledges and agrees that as a condition of
obtaining Connetics’ consent, the contract with the Listed Manufacturer shall
include the provisions set forth in Exhibit G to this Agreement.

     5.1.2 PFD agrees that the right to manufacture the Product or have the
Product manufactured by a Third Party shall not be included in any sublicense.

     5.1.3 PFD shall return the documents listed in Exhibit G to Connetics
following termination of this Agreement.

     5.2 Supply of Product and Connetics’ Know-how and Technology

     5.2.1 Connetics will retain responsibility for transferring the Know-How
and the Technology at Connetics’ expense to the PFD-designated Listed
Manufacturer to allow PFD to be supplied with the Product, all in accordance
with the Regulatory Approvals and any variation thereof and more generally in
accordance with the terms of this Agreement.

     5.2.2 PFD shall be responsible for ensuring that the PFD-designated Listed
Manufacturer treats all transferred Know-how and Technology as secret and
confidential. PFD will retain responsibility for assuring that Connetics’
Technology and Know-how is treated by PFD’s sublicensees as secret and
confidential, including but not limited to responsibility for the prosecution of
violations (either actual or as Connetics may from time to time advise) in PFD’s
name and at PFD’s expense.

     5.2.3 In order to assist PFD with and to effect the transfer of Technology
and Regulatory Approval required for the supply of the Product, Connetics will
provide support at no

13



--------------------------------------------------------------------------------



 



cost to PFD for up to a maximum of [**] person hours. PFD will reimburse
Connetics for all reasonable out of pocket expenses incurred by Connetics or its
Affiliate in providing such assistance within thirty (30) days after submission
of an invoice. Connetics’ assistance for the transfer of the Technology and
Regulatory Approval is only required to be provided if it is within Connetics’
existing knowledge or expertise at the time it is requested by PFD.

     5.2.4 As from the date of execution of the Supply Agreement, PFD shall
purchase its full requirement for the Product throughout the Term from the
PFD-designated Listed Manufacturer. Product purchased by PFD will be
manufactured and supplied by the Listed Manufacturer in accordance with all
relevant legislation and regulations and will comply with all applicable
Regulatory Approvals. PFD shall agree with the Listed Manufacturer all aspects
relating to supply of the Product including the price for the Product to be paid
by PFD to the Listed Manufacturer.

     5.2.5 PFD agrees to be responsible for ensuring that the PFD-designated
Listed Manufacturer has received Regulatory Approval from the Regulatory
Authority to manufacture and supply the Product to PFD and its sublicensees.
Subject to Section 4.4.2 above, PFD will be responsible for any and all costs
and expenses associated with ensuring that the PFD-designated Listed
Manufacturer receives such Regulatory Approval and agrees to hold Connetics
harmless from and against any such costs and expenses.

6. WARRANTIES AND INDEMNITIES

6.1 Representations and Warranties of Connetics

Connetics represents and warrants to PFD as follows:

6.1.1 Organization; Standing

     Connetics is duly organized, validly existing and in good standing and has
the corporate power and authority to execute and deliver this Agreement and any
other agreements contemplated by this Agreement.

6.1.2 No Conflicts

     The execution, delivery and performance of this Agreement have been validly
authorized by Connetics. Neither the execution and delivery of, nor the
performance of its obligations under, this Agreement (i) conflicts with, or
contravenes or constitutes any default under, any agreement, instrument or
understanding, oral or written, to which it is a party, including without
limitation its certificate of incorporation or bylaws, or (ii) violates any
applicable laws, rules or regulations, or any judgment, injunction, order or
decree of any governmental authority having jurisdiction over it.



--------------------------------------------------------------------------------

**      Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

14



--------------------------------------------------------------------------------



 



6.1.3 Rights to Patents and to Know-how

     As of the Effective Date, Connetics owns, controls, or otherwise has the
right to use the Patents and Know-how required to develop, manufacture and sell
the Product; and further, Connetics has the right to grant to PFD the rights and
licenses as set forth in this Agreement.

6.1.4 Third Party Rights

     The exercise by PFD of the rights and licenses granted to PFD by Connetics
under this Agreement will not violate any agreement between Connetics and any
Third Party (including without limitation the licensors under the Third Party
Licenses).

     6.1.5 No Encumbrances

     As of the Effective Date, Connetics controls or otherwise is entitled to
use throughout the Territory all rights in, to and under the Patent free and
clear of any lien, claim, charge, encumbrance or right of any Third Party (other
than as set forth in Third Party Licenses).

6.1.6 No Other Agreements

     As of the Effective Date, no other agreement or understanding, verbal or
written, exists to which Connetics is legally bound regarding the intellectual
property rights granted to PFD by Connetics pursuant to this Agreement. The
Third Party Licenses represent the complete and entire understanding of
Connetics with respect to the intellectual property rights granted to PFD by
Connetics pursuant to this Agreement.

6.1.7 Information

     All information relating to the Product delivered to PFD by Connetics, its
officers, directors, representatives or agents, was when delivered and is as of
the date of this Agreement in all material respects accurate and correct, and
Connetics is not aware of any information which would be required to be
disclosed to make any such information not misleading.

6.2 Representation and Warranties of PFD

PFD represents and warrants to Connetics as follows:

6.2.1 Organization; Standing

     PFD is duly organized, validly existing and in good standing and has the
corporate power and authority to execute and deliver this Agreement and to
perform its obligations under this Agreement and the other agreements
contemplated by this Agreement.

6.2.2 No Conflicts

     The execution, delivery and performance of the Agreement have been validly
authorized by PFD. Neither the execution and delivery of, nor the performance of
its obligations under this Agreement (i) conflicts with, or contravenes or
constitutes any default under, any agreement,

15



--------------------------------------------------------------------------------



 



instrument or understanding, oral or written, to which it is a party, including
without limitation its certificate of incorporation or bylaws, or (ii) violates
applicable laws, rules or regulations, or any judgment, injunction, order or
decree of any governmental authority having jurisdiction over it.

     6.3 Manufacture of Product

     The Product will be manufactured by a Listed Manufacturer in accordance
with such Regulatory Approval from the Regulatory Authority as may from time to
time during the Term be in effect.

6.4 Disclaimer of Warranties

     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT OR BY ANY
APPLICABLE LAW, NEITHER PARTY MAKES ANY WARRANTY WITH RESPECT TO ANY TECHNOLOGY,
GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT, AND EACH
PARTY HEREBY DISCLAIMS ALL WARRANTIES, CONDITIONS OR REPRESENTATIONS OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, IMPLIED WARRANTIES OF
PERFORMANCE, MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR
PURPOSE, AND NON-INFRINGEMENT OF THIRD PARTY INTELLECTUAL PROPERTY RIGHTS,.

6.5 Indemnification of PFD

     Connetics shall indemnify PFD, its Affiliates and their respective
directors, officers, employees and agents, and defend and save each of them
harmless, from and against any and all suits, losses, actions, demands,
investigations, claims, damages, liabilities, costs and expenses (including,
without limitation, reasonable attorneys’ fees and expenses) (collectively,
“Losses”) brought by Third Parties arising from or occurring as a result of (a)
any breach (or alleged breach) by Connetics of its representations, warranties
or obligations under this Agreement, except to the extent caused by the
negligence or willful misconduct of PFD or its officers, agents, employees,
Affiliates, sublicensees or customers; and (b) the negligence or willful
misconduct of Connetics or its officers, agents, employees or Affiliates.

6.6 Indemnification of Connetics

     PFD shall indemnify Connetics, its Affiliates and their respective
directors, officers, employees and agents, and defend and save each of them
harmless, from and against any and all Losses brought by Third Parties arising
from or occurring as a result of (a) any breach (or alleged breach) by PFD of
its representations, warranties, or obligations under this Agreement; (b) the
manufacture, transportation, distribution or storage of the Product by PFD, its
Affiliates or their respective contractors, all except to the extent caused by
the negligence or willful misconduct of Connetics or its officers, agents,
employees or Affiliates; and (c) the use or consumption of the Product in the
Territory.

16



--------------------------------------------------------------------------------



 



6.7 Indemnification Procedure

6.7.1 Notice

     Each indemnified party (the “Indemnitee”) agrees to give the indemnifying
party (the “Indemnitor”) prompt written notice of any Losses or discovery of
fact upon which such Indemnitee intends to base a request for indemnification
under Section 6.5 or 6.6. Notwithstanding the foregoing, the failure to give
timely notice to the Indemnitor shall not release the Indemnitor from any
liability to the Indemnitee to the extent the Indemnitor is not prejudiced by
such failure.

6.7.2 Copies

     The Indemnitee shall furnish promptly to the Indemnitor copies of all
papers and official documents in the Indemnitee’s possession or control which
relate to any Losses; provided, however, that if the Indemnitee defends or
participates in the defense of any Losses, then the Indemnitor shall also
provide such papers and documents to the Indemnitee. The Indemnitee shall
cooperate with the Indemnitor in providing witnesses and records necessary in
the defense against any Losses.

6.7.3 Participation

     The Indemnitor shall have the right, by prompt notice to the Indemnitee, to
participate in the defense of any third party claim forming the basis of any
Losses, using counsel reasonably satisfactory to the Indemnitee, and at the sole
cost of the Indemnitor, so long as (a) the Indemnitor promptly notifies the
Indemnitee in writing (but in no event more than sixty (60) days after it
receives notice of the claim) that it will indemnify the Indemnitee from and
against any Losses the Indemnitee may suffer arising out of the claim, and (b)
the Indemnitor diligently participates the defense of the claim.

6.7.4 Control of Defense

     If the Indemnitor participates in the defense of the claim as provided
above, the Indemnitee may at its option relinquish total control to the
Indemnitor or participate in such joint defense with its own counsel who shall
be retained at the Indemnitee’s sole cost and expense; provided, however, that
neither the Indemnitee nor the Indemnitor shall consent to the entry of any
judgment or enter into any settlement with respect to the claim without the
prior written consent of the other party, which consent shall not be reasonably
withheld or delayed. If the Indemnitee withholds consent in respect of a
judgment or settlement involving only the payment of money and which would not
involve any stipulation or admission of liability or result in the Indemnitee
becoming subject to injunctive relief or other relief, the Indemnitor shall have
the right, upon notice to the Indemnitee within five (5) Business Days after
receipt of the Indemnitee’s written denial of consent, to pay to the Indemnitee
the full amount of such proposed judgment or settlement, including all interest,
costs or other charges relating thereto, and shall pay all attorneys’ fees
incurred to such date for which the Indemnitor is obligated under this
Agreement, if any, at which time the Indemnitor’s rights and obligations and
duty to indemnify the Indemnitee with respect to the claim shall cease.

17



--------------------------------------------------------------------------------



 



6.7.5 Settlement

          If the Indemnitor does not participate in the defense of a claim, the
Indemnitee may conduct such defense with counsel of its choice and at the sole
cost of the Indemnitor and may settle such case (for monetary damages only) as
it shall determine in the exercise of its reasonable discretion. Except as
provided in this Section 6.7.5, the Indemnitor shall not be liable for any
settlement or other disposition of a Loss by the Indemnitee which is reached
without the written consent of the Indemnitor.

6.7.6 Costs and Expenses

          Except as provided in this Section 6.7, the costs and expenses,
including fees and disbursements of counsel, incurred by any Indemnitee in
connection with any claim shall be reimbursed on a calendar quarter basis by the
Indemnitor, without prejudice to the Indemnitor’s right to contest the
Indemnitee’s right to indemnification and subject to refund in the event the
Indemnitor is ultimately held not to be obliged to indemnify the Indemnitee.

6.7.7 Limitation of Liability

          EXCEPT FOR ANY LOSS, LIABILITY, DAMAGE OR OBLIGATION ARISING OUT OF OR
RELATING TO THE DISCLOSURE OF CONFIDENTIAL INFORMATION PURSUANT TO SECTION 11.2
OR AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR ANY LOST OPPORTUNITY
OR PROFITS, COSTS OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, OR FOR ANY
INDIRECT, INCIDENTAL, CONSEQUENTIAL, PUNITIVE OR SPECIAL DAMAGES ARISING OUT OF
A BREACH OF THIS AGREEMENT (EXCLUDING WILLFUL MISCONDUCT AND NEGLIGENCE) , AND
WHETHER OR NOT SUCH PARTY TO THIS AGREEMENT HAS BEEN ADVISED OF THE POSSIBILITY
OF SUCH DAMAGE. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

7 COVENANTS

7.1 Connetics’ Covenants to PFD

          Connetics covenants to PFD as follows:

7.1.1 Permits; Licenses

          Connetics will maintain in effect all governmental permits, licenses,
orders, applications and Regulatory Approvals, if applicable, necessary to
manufacture, supply and sell Product in the United States.

18



--------------------------------------------------------------------------------



 



7.1.2 Adequate Workforce

          Connetics maintains and shall maintain throughout the Term of this
Agreement a work force suitably qualified and trained, and facilities and
equipment sufficient, to enable Connetics to perform its obligations as
constituted from time to time under this Agreement.

7.1.3 Future Patents

          Connetics will promptly disclose to PFD any knowledge it acquires
during the Term relating to any patents or patent applications required for the
production, manufacture or commercialization of Products in the Field.

7.1.4 Insurance

During the Term, Connetics shall obtain, pay for and maintain insurance
sufficient to cover its indemnity obligations under this Agreement. PFD shall be
designated as an “additional insured” under all such insurance policies

7.1.5 Regulatory Approvals

          Connetics will use all reasonable efforts to transfer, or cause to be
transferred, into PFD’s name or into the name of PFD’s Affiliates as the case
may be, all Regulatory Approvals in Connetics’ name or in the name of a Third
Party, to enable the sale of the Product in the Territory.

7.1.6 Development Diligence

          In the event the EMEA permanently bans in the European Union the use,
sale and supply of pharmaceutical products containing propane/Isobutane/N-butane
as propellant gas, Connetics will discuss the terms of such ban with PFD in an
attempt to find an alternative solution to enable PFD to exploit the Product in
the European Union under the terms and conditions as laid down in this
Agreement. Such obligation will apply for any country or state of the Territory
where a similar decision from any Regulatory Authority would prevent PFD from
distributing and selling the Product containing propane/Isobutane/N-butane as a
propellant gas.

7.2 PFD’s Covenants to Connetics

          PFD covenants to Connetics as follows:

7.2.1 Commercialization

          PFD shall use its best efforts to develop and commercialize the
Product in each state and country in the Territory where a Regulatory Approval
has been granted by the appropriate Regulatory Authority. For countries in the
Territory where such a Regulatory Approval is not in effect as of the Effective
Date, PFD shall use its best endeavors to ensure that all such Regulatory
Approvals are obtained to initiate the Commencement of Sales in accordance with
Section 7.2.8.

19



--------------------------------------------------------------------------------



 



7.2.2 Permits; Licenses

          7.2.2.1 PFD will maintain in effect in the Territory all governmental
permits, licenses, orders, applications and Regulatory Approvals, if applicable,
necessary to supply and sell the Product in the Territory, and will ensure that
the Product will be manufactured in accordance with such governmental permits,
licenses, orders, applications, and Regulatory Approvals.

          7.2.2.2 In the event PFD desires to file a variation to a Regulatory
Approval, PFD agrees to contact Connetics to discuss the terms of such variation
and PFD agrees that it will not file any variation to a Regulatory Approval
without the express prior written consent of Connetics, such consent not to be
unreasonably withheld.

7.2.3 Adequate Workforce

          PFD directly or through its Affiliates or sublicensees, currently
maintains and shall maintain throughout the Term of this Agreement a work force
suitably qualified and trained, and facilities and equipment sufficient, to
enable PFD to perform its obligations as constituted from time to time under
this Agreement.

7.2.4 Sales

          PFD will provide for and maintain a sales organization and marketing
program reasonably adequate and competent to promote, sell and stimulate
interest in the Product effectively in each state and country in the Territory.

7.2.5 Future Patents

          PFD will promptly disclose to Connetics any knowledge it acquires
during the Term relating to any patents or patent applications required for the
production, manufacture or commercialization of Product in the Field.

7.2.6 Distribution

          PFD will use its best endeavors to manage all aspects of the supply
chain for the distribution of the Product in the Territory.

7.2.7 Non-compete

          During the Term and in the Territory, PFD and its Affiliates will not
directly or indirectly manufacture, develop or commercialize an aerosol foam or
mousse product, or license from Third Parties rights to any such products, that
contains a corticosteroid from Class I or Class II (classified according to
Goodman and Gillman).

7.2.8 Development Diligence

          PFD will use its best endeavors to:

20



--------------------------------------------------------------------------------



 



(a)   obtain Regulatory Approval in Spain and Germany within six (6) months
after the date of transfer to PFD of the Product dossier and relevant
authorizations to interact with Regulatory Authorities with respect to the
Product;   (b)   initiate Commencement of Commercial Sales in Spain and Germany
within six (6) months after receiving Regulatory Approval in Spain and Germany;
  (c)   initiate Commencement of Commercial Sales in all states and countries in
the Territory within twelve (12) months after receiving Regulatory Approval in
such state or country;   (d)   initiate Commencement of Commercial Sales in all
states and countries in the Territory where reimbursement price approval is not
required within eighteen (18) months after Regulatory Approval of the Product in
such state or country.

          If PFD fails to initiate Commencement of Commercial Sales as set forth
in this Section 7.2.8, then at Connetics’ option the license granted under this
Agreement shall become a non-exclusive license for the concerned territory or
state of the Territory.

          7.2.9 Insurance

          7.2.9.1 During the Term, and thereafter during any period when
liability may occur to PFD, its Affiliates or its sublicensee or to Connetics or
its Affiliates, PFD shall obtain, pay for and maintain insurance to cover the
indemnity obligations under this Agreement, including specifically product
liability insurance in the amount of at least FIVE MILLION EUROS (€5,000,000) in
the name of PFD, its Affiliates and, if appropriate, its sublicensees. PFD shall
and duly and punctually pay all premiums in respect of such insurance.

          7.2.9.2 PFD’s insurance shall name Connetics as an additional insured.
PFD shall provide certificates or such other evidence of PFD’s insurance and
payment of premiums as set forth in Section 7.2.9.1 above, to Connetics or its
agents when so requested.

7.2.10 Product Representations

          Without the prior knowledge and written consent of Connetics, PFD, its
Affiliates and sublicensees will not make any representation in respect of the
quality or content of the Product which might result in any successful claim
being made by any person against PFD, its Affiliates or sublicensees or
Connetics or its Affiliates in respect of the Product.

7.2.11 Pledge of Credit

          PFD will not pledge the credit of Connetics or its Affiliates in any
way or purport to enter into any contractual or other relationship whatsoever
that is intended to or may bind Connetics or its Affiliates (other than this
Agreement).

21



--------------------------------------------------------------------------------



 



7.2.12 Independent Contractor

          PFD will conduct its business as an independent business and not as a
partner, associate, assistant, representative, agent, servant, consultant or
employee of Connetics or its Affiliates and at all times during the conduct of
its business will ensure that its business is known to be conducted as an
independent business.

7.2.13 Good Character

          PFD shall at all times during the Term conduct its business in a
proper and business like manner so as to ensure the continuing good character
and reputation of PFD and its Affiliates.

7.2.14 Customer Service

          PFD and its sublicensees will provide such services to its customers
as may be agreed from time to time by Connetics and PFD.

7.2.15 No Re-export

          During the Term and except for response to unsolicited orders within
the European Union, but outside the Territory (which shall be addressed in
accordance with Section 2.6), neither PFD nor its Affiliates or sublicensees
will re-export the Product outside of the Territory.

          7.2.16 Limit of Supply

          PFD will limit the supply of the Product to any state or country in
the Territory where PFD knows, or has reason to know, that the Product being
supplied to such state or country is being sold or otherwise transferred outside
such state or country to states or countries outside of the Territory.

7.2.17 Tax Matters

          PFD will co-operate with and assist Connetics and its Affiliates
regarding any and all tax matters that may from time to time occur to ensure
that Connetics and its Affiliates receive all payments and in such amounts as
contemplated by this Agreement.

7.2.18 Registration of License

          If required in any state or country of the Territory, PFD will at its
own cost and expense register this Agreement in each such state and country in
the Territory and will provide to Connetics evidence of such registration
translated into English, if required.

          7.2.19 Minimum Annual Sales

          7.2.19.1 PFD will sell a minimum amount of Product per year in each
Country listed in Exhibit D (“Core Country”) calculated as [**] percent [**] of
successive three (3) years sales



--------------------------------------------------------------------------------

** Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

22



--------------------------------------------------------------------------------



 



forecasts in units for the Product as set forth in Exhibit D (“Minimum Annual
Sales”). Minimum Annual Sales shall be subject to adjustment by mutual agreement
of the Parties taking into account the economic (notably, but not exclusively,
prices and refunding levels granted by the Regulatory Authorities of the
Territory), regulatory (Health Authorities requirements) and competitive
(competitive products actually marketed) environment in effect at the time
either Party requests an adjustment of the Minimum Annual Sales. If the Parties
are unable to agree on revised Minimum Annual Sales, the matter will be subject
to binding arbitration under Section 15.4 of this Agreement. Each Party agrees
that a request to review the Minimum Annual Sales shall not be made before
completion of two (2) years of the three (3) year sales forecast.

          7.2.19.2 Throughout the Term, PFD will supply in the Quarter before
each three (3) year forecast term expires, a Product sales performance forecast
for the next successive three (3) year period.

          7.2.19.3 If PFD does not meet the Minimum Annual Sales of the Product
as set forth in Exhibit D for two (2) or more successive years then Connetics
shall have the remedy of converting this license to a non-exclusive license for
each Core Country in which such Minimum Annual Sales have not been achieved.

7.2.20 Patent Opposition

          PFD will not (i) institute an opposition, nullity or invalidity action
against the Intellectual Property, (ii) participate in supporting an opposition,
nullity or invalidity action against the Intellectual Property, or (iii) without
reasonable justification acceptable to Connetics (a) refuse or decline to
support and participate in the defense of any opposition, nullity or invalidity
action brought by any Third Party against the Intellectual Property, as
Connetics may from time to time reasonably request, or (b) refuse or decline to
support and participate in an action brought by Connetics against the patent of
a Third Party which in any way relates to a Patent as described in the
Intellectual Property.

7.2.21 Sublicenses

          PFD will not appoint any Third Party to sell the Product on its
behalf, whether as an independent contractor, agent, sublicensee or otherwise,
unless such Third Party is reputable and solvent and unless such person enters
into an agreement with PFD. PFD will supply all such agreements to Connetics in
English for approval before PFD enters into any such agreement.

8 PRODUCT DEVELOPMENT AND REGULATORY APPROVAL

8.1 PFD Developments

          8.1.1 Unless otherwise instructed by Connetics, PFD shall undertake to
perform any and all developments of the Product as may be required from time to
time to commercialize the Product in the Territory (“PFD Developments”).

          8.1.2 PFD shall bear any and all costs relating to the PFD
Developments in the Territory.

23



--------------------------------------------------------------------------------



 



8.2 License to PFD Developments

          8.2.1 PFD hereby grants to Connetics and its Affiliates an exclusive,
royalty-free license in the Field, with the right to sublicense, to PFD
Developments in all territories of the world excluding the Territory for use in
connection with the development, manufacture and sale of the Product.

          8.2.2 PFD shall notify Connetics of the details of any PFD
Developments.

          8.3 License to Connetics Developments

          8.3.1 Connetics hereby grants to PFD and its Affiliates without any
additional payment an exclusive license consistent with the grant of license
provided under Section 2.1 to any and all incremental developments in connection
with changes to the manufacture process or procedures of the Product as
Connetics may from time to time develop (“Connetics Developments”).

          8.3.2 Without prejudice to any Connetics obligations under this
Agreement, to the extent any Connetics Developments do not relate exclusively to
the Products and Know-how, Connetics shall have the right to use or license such
Connetics Developments for any purpose inside the Territory. Connetics shall
have no duty to notify PFD of the details of any Connetics Developments to the
extent that such disclosure may adversely affect the patentability of the
matters disclosed.

          8.4 Regulatory Filings

          PFD shall be responsible for all Regulatory Filings for the Product in
all countries of the Territory with the exception of countries of the European
Union where Regulatory Filings (to the extent that such Regulatory Filings are
fully sufficient to procure Regulatory Approval) have been already performed by
Connetics and/or its Affiliates and/or any Third Party under Connetics
authority.

          8.5 Continuing Obligations for National Regulatory Approval Granted
via the European Mutual Recognition Procedure (MRP)

          Regulatory Approvals granted via the MRP must be maintained in an
identical state across all involved countries. PFD acknowledges and agrees that
any and all post Regulatory Approval variations must be carried out through the
MRP and in consultation with the Joint Regulatory Working Group referred to in
Section 8.5.1 below. PFD agrees it will not, and will ensure that its
sublicensees will not, initiate or pursue individual variations to national
Regulatory Approval without the prior written consent of Connetics as set forth
in Section 7.2.2.2. PFD agrees that it will have the sole responsibility for
complying with all continuing obligations for national Regulatory Approval after
the Effective Date, as required by the Regulatory Authority. PFD shall be solely
responsible for any and all costs and expenses associated with such continuing
obligations for national Regulatory Approval and agrees to hold Connetics
harmless from and against any liability for such costs and expenses.

24



--------------------------------------------------------------------------------



 



8.5.1 Joint Regulatory Working Group

          8.5.1.1 Within sixty (60) days after the Effective Date of this
Agreement the Parties shall establish a Joint Regulatory Working Group
(JRWC) for the purpose of coordinating any regulatory activities and questions
in relation to the Product such as but not limited to Regulatory Filings,
variation to Regulatory Approvals if any, and Adverse Events reports. The JRWC
will coordinate under Connetics’ supervision and responsibility regulatory
activities of any other licensee of Connetics to optimize the Regulatory Filings
and variation to Regulatory Approvals especially in the European Union all in
accordance with regulations then in force.

          8.5.1.2 The JRWC shall consist of two (2) representatives appointed by
Connetics and two (2) representatives appointed by PFD.

          8.5.1.3 The JRWC shall meet when requested by any Party but at least
every three (3) months. Meetings may be held via conference call. The quorum for
meetings of the JRWC shall be two (2) members, one from Connetics and one from
PFD. The JRWC shall take minutes of each meeting, whether in person or via
conference call, which minutes shall be co-signed by each of the JRWC members in
attendance at such meeting and circulated to the management of each party within
thirty (30) days of such meeting.

          8.6 Technical Documentation Maintenance

          8.6.1 Connetics is responsible for:



•   updating the technical dossier for the Product according to the state of
science/regulation (e.g.: compliance with last edition / update of the European
pharmacopoeia), and   •   informing PFD of any variation, and   •   supplying
the corresponding data package.

          No variation will be implemented before an official agreement is duly
obtained from relevant Regulatory Authority.

          8.6.2 PFD will be responsible for any and all costs and expenses
associated with the maintenance and/or updating of the technical dossier for the
Product as may from time to time be required by the Regulatory Authority. PFD
shall provide ninety (90) days prior written notice to Connetics of any
technical documentation required by PFD for the maintenance and/or updating of
the technical dossier for the Product.

9. INTELLECTUAL PROPERTY

9.1 Improvements

          9.1.1 If during the Term Connetics, its officers, servants, agents or
Affiliates make any Improvement, the same shall be deemed part of the Know-How
for purposes of this Agreement, shall be disclosed to PFD and shall be included
within the license granted by Connetics to PFD under Section 2.1 without any
additional payment from PFD to Connetics.

25



--------------------------------------------------------------------------------



 



          9.1.2 Any Improvement made solely by PFD, its officers, servants,
agents or Affiliates during the Term shall be the property of PFD and shall be
promptly disclosed to Connetics in writing. Connetics shall be deemed to have a
non-exclusive, royalty-free, irrevocable license in and for all purposes of its
business to any such Improvement outside the Territory. Connetics shall be
deemed to have a non-exclusive, royalty-free irrevocable license in and for all
purposes of its business to any such Improvement inside the Territory upon
expiry or termination of the Agreement.

          9.1.3 Any Improvement which is developed jointly by the Parties shall
not be claimed exclusively by either Party. The Parties agree to meet to
consider whether the Improvement should be developed and if so, the terms of a
joint development agreement. Such agreement will address (inter alia) the
following terms:



•   use of such Improvement for internal purposes,   •   grant and terms of
license to Third Parties, and   •   patent application, if any, patent
maintenance and sharing of costs associated with the patent application and any
resulting patents.

9.2 Patent Infringement

          9.2.1 Within six (6) months after receipt of written notice from PFD
containing (i) documented evidence of an infringement by a competitor of PFD of
any letters patent granted from the Patents, and (ii) written documentation
confirming that such infringement has resulted in a significant loss of market
share within the Territory by PFD; then Connetics will promptly undertake to
evaluate the situation and notify PFD whether Connetics will undertake
commercially reasonable efforts to prevent such infringement including, if in
Connetics’ sole determination it is warranted, instituting such legal
proceedings as may be necessary.

          9.2.2 Connetics does not warrant or undertake in any way that any
Patent, if applied for, will be granted.

9.3 Trademark and Patent Labeling

          9.3.1 PFD shall market and sell the Product in the Territory as PFD’s
product under a trademark or trademarks selected and owned or controlled by PFD
or its Affiliates, except that PFD shall not use any trademark owned by or
licensed to Connetics without Connetics’ prior written consent.

          9.3.2 PFD will select and register the trademark or trademarks
selected pursuant to Section 9.3.1 at its own expense and Connetics shall have
no claim to the use of such trademark.

          9.3.3 Each Product marketed and sold by PFD, its Affiliates or
sublicensees shall be marked on both the primary package and any outer packaging
with all written indications as required by regulatory standards in force in
each country of the Territory (a) with a notice that such Product is sold under
a license from Connetics Corporation, and (b) containing notice of either the
appropriate and applicable patent numbers or, as applicable, with the words
“patent

26



--------------------------------------------------------------------------------



 



pending” and with any other patent or other intellectual property notices
relating to the licensed Intellectual Property as may be required by applicable
law in each state and country in the Territory.

10 REGULATORY COMPLIANCE AND REPORTING

10.1 Government Inspection

          PFD agrees to advise Connetics by telephone and facsimile immediately
of any proposed or announced visit or inspection, and as soon as possible but in
any case within twenty-four (24) hours after any unannounced visit or inspection
by any Regulatory Authority of any facilities used by PFD in connection with the
manufacture of Product pursuant to this Agreement. PFD shall provide Connetics
with a reasonable description of each such visit or inspection promptly (but in
no event later than five (5) Business days) thereafter, and with copies of any
letters, reports or other documents (including FDA Form 483’s) issued by any
such authorities that relate to the Product, or such facilities, processes or
procedures. Connetics may review PFD’s responses to any such reports and
communications, and if practicable, and, insofar as timely received, Connetics’
reasonable views and requests shall be taken into account before such reports
and communications are submitted to the relevant Regulatory Authority.

10.2 Adverse Events

10.2.1 PFD and Connetics shall keep each other informed on all reports of
adverse drug events (including publications in journals or other media) (“ADE”)
coming to either Party’s knowledge in any way related to the Product, regardless
of the origin of such ADE. Each Party will be responsible for maintaining a
safety database of such reports within their respective territorial markets for
the Product.

10.2.2 Reports on ADE’s which according to the informing Party’s professional
evaluation may negatively affect the benefit-risk ratio of the Product or may
have consequences regarding the Product information (e.g. literature, data
sheets, package inserts) or may require immediate safety measures (such as
special information / warnings to the medical profession, patients, authorities
or withdrawal of Product) shall be forwarded to the other Party without delay
after it becomes known. The same shall apply in case of all reports on ADE’s
that are both serious and unexpected. Information on all other ADE’s reported
shall be transmitted as provided in the procedure described in Exhibit E to this
Agreement and made a part of this Agreement by this reference. The informing
Party may, and is invited to, give its professional evaluation of such reports,
in particular with regard to suspected causality (according to the valuation
method regularly used professionally, and identified in JAMA, Vol. 234, N° 12,
Pages 1238-1258), either together with such information or at a later date.

27



--------------------------------------------------------------------------------



 



10.2.3 The ADE reports shall be addressed to:

in case of PFD:

PIERRE FABRE DERMATOLOGIE – Pharmacovigilance
Attn : Mr. Jean-Paul DEMAREZ
45, place Abel Gance
92654 BOULOGNE (France)
Phone : (33).01.49.10.80.00
Fax : (33).01.49.10.80.90

in case of Connetics:

CONNETICS CORPORATION
Attn :Product Safety
3290 West Bayshore Rd
Palo Alto, California
94303
Phone : (650) 843-2986
Fax : (650) 843 – 2881
e-mail: product-safety.connetics.com

or to such other address as either Party may provide to the other Party in
accordance with these notice provisions.

10.2.4 In addition to the mutual exchange of ADE information, via e-mail or fax,
meetings will be held upon mutual agreement of the Parties for purposes of
discussing ADE reporting issues (such as regarding the mutual exchange of ADE
information as defined in agreed procedures to be agreed by Connetics and PFD).
PFD shall forward an agenda of any such meetings to Connetics one (1) month
prior to the date of such meetings.

10.2.5 For the avoidance of doubt, the Parties agree that this Section 10.2 is
not intended to refer to product complaints other than medical and safety
complaints. As between the Parties, PFD agrees to be solely responsible for the
receipt of, response to and, to the extent possible, rectification of, all
complaints related to the manufacture, sale and distribution of the Product.

10.3 Notification and Recall

          If any Regulatory Authority issues or requests a recall or takes
similar action in connection with the Product, or if either Party determines
that an event, incident or circumstance has occurred which may result in the
need for a recall or market withdrawal, the Party notified of or wishing to
initiate such recall or similar action shall, within twenty-four (24) hours,
advise the other Party of notification or its determination by telephone or
facsimile, after which the Parties shall promptly discuss and work together to
effect an appropriate course of action; provided, however, that either Party may
initiate a recall or market withdrawal after such notification and discussion if
it deems such action necessary or appropriate. Connetics shall be responsible
for notification to FDA (or such other applicable Regulatory Authority with
respect to countries

28



--------------------------------------------------------------------------------



 



other than in the Territory) and compliance with applicable laws outside the
Territory in conducting such recall. PFD shall be responsible for notification
to the applicable Regulatory Authority with respect to countries in the
Territory and compliance with applicable laws in the Territory in conducting
such recall of the Product.

10.4 Recall Expense

          10.4.1 If a recall of the Product results from the breach of a Party’s
warranties or obligations under this Agreement, the breaching Party shall bear
the full expense of both Parties incurred in any such recall.

          10.4.2 The Parties agree that expenses of a Product recall shall
include, without limitation, the expenses of notification and destruction or
return of the recalled Product and the amount paid for the recalled Product.

          10.4.3 If a recall of the Product is partially caused by Connetics’
actions or omissions and partially caused by PFD’s actions or omissions, then
each Party shall be responsible for its proportionate share of the Product
recall expenses based on its proportionate share of causation.

11 CONFIDENTIALITY AND PUBLICITY

11.1 Public Relations and Announcements

          11.1.1 The Parties shall agree upon and issue a press release upon the
signing of this Agreement. The Parties shall endeavor to provide courtesy copies
of any public announcements concerning the relationship created by this
Agreement.

          11.1.2 Neither Party shall make any representations concerning the
other without prior consent from the other Party.

          11.1.3 Except for such disclosure as is required by applicable law
and/or stock exchange regulation, neither Party shall make any announcement,
news release, public statement, publication or presentation relating to the
existence of this Agreement or the arrangements referred to in this Agreement
without the other Party’s prior written consent, which consent will not be
unreasonably withheld. The Parties agree to coordinate the initial announcement
and/or press release relating to this Agreement. Notwithstanding the foregoing,
each Party consents to references to it in reports or documents or other
disclosures sent to stockholders or filed with or submitted to any governmental
authority or stock exchange. However, to the extent practicable, the Party
making such references shall afford the other Party the prior opportunity to
review the text of any such report, document or other disclosure the first time
it is made and shall use reasonable efforts to comply with the other Party’s
reasonable requests regarding changes.

          11.1.4 The Parties agree that once approval for disclosure of
information has been obtained in accordance with the provisions of this
Section 11.1, the Party that requested such approval shall be entitled to use
such information without any obligation to seek further approval.

29



--------------------------------------------------------------------------------



 



11.2 Confidentiality

11.2.1 The Parties acknowledge that by reason of their relationship to each
other under this Agreement, each will have access to certain information and
materials concerning Confidential Information, the other’s business, plans,
trade secrets, customers (including, but not limited to, customer lists of both
Parties), technology, and/or products that is confidential and of substantial
value to that Party, which value would be impaired if such information were
disclosed to Third Parties.

          11.2.2 Each Party agrees that it will not use in any way other than
expressly authorized or contemplated under this Agreement, nor disclose to any
Third Party, any Confidential Information revealed to it by the other Party
(except that Confidential Information may be disclosed, as required for the
purposes of this Agreement, to any Regulatory Authority, an Affiliate, assignee,
distributor, consultant or Third Party contractor or research and development
organization under similar written obligations of non-disclosure and non-use),
and will take every reasonable precaution to protect the confidentiality of such
information and with no less restrictive precautions than it takes to protect
its own confidential information. If Confidential Information is required to be
disclosed in response to a valid order by a court, regulatory authority or other
government body of competent jurisdiction, or if otherwise required to be
disclosed by law, or if necessary to establish the rights of either Party under
this Agreement, the receiving Party shall use commercially reasonable efforts to
provide the disclosing Party with advance notice of such required disclosure to
give the disclosing Party sufficient time to seek a protective order or other
protective measures, if any are available, for such Confidential Information

11.3 Remedy

          If either Party breaches any of its obligations with respect to this
Article 11, or if such a breach is likely to occur, the other Party shall be
entitled to seek equitable relief, including specific performance or an
injunction, in addition to any other rights or remedies, including money
damages, provided by law, without posting a bond. PFD agrees that
notwithstanding Section 15.4, PFD agrees to submit to the exclusive jurisdiction
of the Courts of England in the event Connetics seeks any injunctive or other
equitable relief to prevent the disclosure of the Confidential Information.

11.4 Agreement Terms

          Subject to Section 11.1, the Parties shall treat the terms and
conditions of this Agreement as Confidential Information; provided, however,
after written notification to the other Party, each Party may disclose the
existence of this Agreement and the material terms and conditions of this
Agreement under circumstances that reasonably ensure the confidentiality thereof
to: (a) any government or regulatory authorities, including without limitation
the United States Security and Exchange Commission pursuant to applicable law
(excluding, to the extent legally permitted, disclosure of financial terms in
any publicly available versions of information so disclosed), (b) its legal
representatives, advisors and prospective investors, and (c) Connetics’
licensors to the extent required for compliance with Connetics’ obligations
under the Third Party Licenses.

30



--------------------------------------------------------------------------------



 



12 EXPORT CONTROLS

12.1 Export Controls

          PFD understands and acknowledges that Connetics Australia Pty Ltd
(“Connetics Australia”), as a wholly owned subsidiary of Connetics, a U.S.
company, and Connetics are subject to regulation by agencies of the U.S.
government, including the U.S. Department of Commerce, which prohibit export or
diversion of certain products and technology to certain countries. Any and all
obligations of Connetics Australia and Connetics to provide the Know-how,
Developments and Improvements, and Technology to PFD, and PFD’s obligation to
provide the Product, shall be subject in all respects to such United States laws
and regulations as shall from time to time govern the license and delivery of
technology and products abroad by persons subject to the jurisdiction of the
United States, including the Export Administration Act of 1979 as amended, any
successor legislation, and the Export Administration Regulations, Bureau of
Export Administration.

12.2 Ethical Business Conduct

          12.2.1 PFD hereby represents and warrants that:



(a)   in carrying out its responsibilities under this Agreement, PFD and its
owners, officers, directors, employees, and agents have not and will not pay,
offer or promise to pay, or authorize the payment directly or indirectly, of any
money, gift, or anything of value to any government official in the Territory or
employee or any political party or candidate for political office in the
Territory for the purpose of influencing any act or decision of such official or
of the government to obtain or retain business, or direct business to any person
(any such payment is a “Prohibited Payment”). A Prohibited Payment does not
include (i) modest facilitating payments to low-level government employees for
the purpose of expediting or securing a routine administration action ordinarily
performed by such employees, provided that the recipient of such service or
action is entitled to receive such service or action and the payment is
customary and appropriate in the Territory; or (ii) payment for reasonable and
bona fide expenditures, such as travel and lodging expenses, which are directly
related to the promotion, demonstration or explanation of products or services,
or the execution or performance of a contract with a foreign government or
agency of a foreign government; provided that such payments are permissible
under local law and customer guidelines.   (b)   No owner, partner, officers,
directors or employees of PFD or any Affiliate of PFD is or will become an
official or employee of any government in the Territory during the Term without
the prior approval of Connetics, which approval will not be unreasonably
withheld; provided that it shall not be deemed unreasonable for Connetics to
withhold such approval if Connetics determines that the effect of such owner,
partner, officers, directors or employees becoming an official or employee of
such government may result or is likely to result in a contravention, either in
whole or in part, of the provisions of this Section 12.2.

31



--------------------------------------------------------------------------------



 



(c)   PFD recognizes that Connetics and Connetics Australia are not fully
familiar with the laws, rules, orders, regulations, policies and customs of the
Territory and that Connetics and Connetics Australia have entered into this
Agreement on the material reliance of PFD’s representation and warranty that
this Agreement and the relationship created between Connetics, Connetics
Australia and PFD does not violate any law, rule or regulation of the Territory,
including laws regulating elections. PFD further represents and warrants that
neither the receipt or payment of fees under this Agreement nor performance of
any services under this Agreement is in any respect a violation of the laws,
rules, orders, prohibitions, regulations or policies of the Territory.   (d)  
If either Connetics or Connetics Australia has reason to believe that a breach
of any of the representations and warranties of this Section 12.2 has occurred
or may occur, Connetics Australia and/or Connetics may withhold any payments
they might owe to PFD until such time as they, or either of them, have received
confirmation to their satisfaction that no breach has occurred or will occur.
Neither Connetics nor Connetics Australia shall be liable to PFD or any
Affiliate of PFD for any claim, losses, or damage whatsoever related to the
decision of Connetics or Connetics Australia, or either of them, to withhold
payments under this provision.

13 PIERRE FABRE TECHNOLOGY

13.1 Right of Refusal

          In further consideration of the license granted to PFD under this
Agreement, PFD HEREBY GRANTS to Connetics, or Connetics’ nominee, an exclusive
right of first and last refusal to negotiate and enter into an exclusive license
in the United States of America, with right to sublicense, to any and all
patents, know-how, technology and any other intellectual property associated
either in whole or in part with onychomycosis technology either owned, developed
and/or licensed or assigned to PFD and/or its Affiliates (“PFD Rights”). Terms
and conditions of exercise of such right of first and last refusal will be
detailed in the offer issued by PFD in accordance with this Section 13, such
offer to be issued within forty five (45) days of Connetics’ written request.

          13.2 Connetics’ Rights

          The Parties agree that Connetics may exercise its right of first and
last refusal (“Connetics’ Rights”) at any time during the Term. Any such
exercise of Connetics’ Rights shall be in writing. PFD agrees that if Connetics
exercises the Connetics’ Rights, PFD will not offer PFD Rights to any third
party during the period of the offer of PFD Rights to Connetics and until a
license is entered into between Connetics and PFD with regard to such PFD Rights
after good faith negotiations not to last more than sixty (60) days. Connetics
shall have ninety (90) days to respond to the offer of PFD Rights and PFD agrees
that Connetics is entitled to offer terms in response to the offer of PFD
Rights.

32



--------------------------------------------------------------------------------



 



13.3 Sole Rights

          PFD and Connetics agree that the terms of the exclusive license to PFD
Rights shall be interpreted to mean that Connetics, or its nominee, shall have
exclusive rights, together with PFD or PFD’s U.S. subsidiary, to market any and
all products developed which in whole or in part contain PFD Rights.

13.4 Alternative Technology

          PFD agrees that if the PFD Rights do not result in the development of
a product, then in such event, PFD shall use its best endeavors to propose at no
cost to Connetics another technology from PFD’s dermatology product development
portfolio. But, for the avoidance of any doubt, the Parties agree that the terms
of any agreement eventually arising from such a proposal may involve payments to
be made by Connetics to have access to such PFD’s alternative technology.

13.5 Term of Right of Refusal

          PFD agrees that the term of the rights granted in this Article 13
shall remain in full force and effect for the Term.

14 TERMINATION

14.1 Termination

          In addition to and notwithstanding the termination rights stated
elsewhere in this Agreement, this Agreement may be terminated as follows:

14.1.2 For Breach by Connetics

          If Connetics fails to comply with any of its material obligations
contained in this Agreement (“Connetics Breach”), PFD shall be entitled to give
Connetics notice specifying the nature of the Connetics Breach and stating its
intent to terminate this Agreement if the Connetics Breach is not cured. This
Agreement shall terminate forty-five (45) Business Days after Connetics receives
such notice if Connetics does not cure or commence action to cure the Connetics
Breach to the reasonable satisfaction of PFD.

          14.1.3 For Breach by PFD

          Upon failure by PFD to comply with any of its material obligations
contained in this Agreement, including the failure to timely render undisputed
payments to Connetics of any amounts due under this Agreement (“PFD Breach”),
Connetics shall be entitled to give PFD notice specifying the nature of the PFD
Breach and stating its intent to terminate this Agreement if the PFD Breach is
not cured. This Agreement shall terminate forty-five (45) Business Days after
PFD receives such notice if PFD does not cure or commence action to cure the PFD
Breach to the reasonable satisfaction of Connetics.

33



--------------------------------------------------------------------------------



 



14.1.4 Termination by PFD

          PFD shall have the right to terminate this Agreement by giving one
hundred eighty (180) Business Days prior written notice to Connetics for any
reason or no reason; provided that Connetics may elect at its sole discretion to
continue development of the Product in the Territory. PFD agrees that in the
event PFD terminates this Agreement without cause, any such termination shall be
without prejudice to Connetics’ right to enter into an exclusive license for the
PFD Rights in terms of Section 13 of this Agreement for any Connetics’ Rights
exercised by Connetics on or before the effective date of termination of this
Agreement pursuant to this Section 14.1.4.

14.1.5 Termination for Insolvency

          Either Party may terminate this Agreement immediately upon delivery of
written notice to the other Party (a) upon the institution by or against the
other Party of insolvency, receivership or bankruptcy proceedings or any other
proceedings for the settlement of the other Party’s debts, provided, however
with respect to involuntary proceedings, that such proceedings are not dismissed
within one hundred and twenty (120) Business Days; (b) upon the other Party’s
making an assignment for the benefit of creditors; (c) upon the other Party’s
dissolution or ceasing to do business; or (d) upon the appointment of a receiver
or receiver and manager, trustee, administrator or official manager or agent of
a secured or unsecured creditor to any of the other Party’s property.

          14.1.6 PFD Compliance Failure

          PFD agrees that Connetics shall be entitled to terminate this
Agreement and the license granted under this Agreement upon twenty–four
(24) hours written notice to PFD in the event PFD, its Affiliates or its
sublicensees are in breach of the provisions relating to Export Controls and
Ethical Business Conduct contained in Section 12.

14.2 Effect of Termination

14.2.1 Effect on License

          Upon the expiration or earlier termination of this Agreement, the
rights licensed under this Agreement shall be treated as follows:



(a)   Upon the expiration of the Term, PFD shall have a fully paid-up,
perpetual, irrevocable, royalty-free, transferable, worldwide, non-exclusive
right and license under the licensed Know-how and Intellectual Property existing
as of the date of such expiration to make, have made, use, offer to sell, and
sell Products in the Territory.   (b)   Upon termination pursuant to
Sections 14.1.3, 14.1.5 or 14.1.6 all rights to the Product (except to PFD’s
trademarks) in the Territory shall revert to Connetics; provided however, any
license in effect relating to PFD Rights as set forth in Section 13 above shall
remain in full force and effect.

34



--------------------------------------------------------------------------------



 



(c)   Upon termination by PFD pursuant to Section 14.1.2, or pursuant to
Section 14.1.5 due to Connetics’ insolvency, the license granted to PFD pursuant
to this Agreement shall become a fully paid up, perpetual, irrevocable,
royalty-free, transferable, exclusive as to the Territory, license under the
licensed Know-how and Intellectual Property existing as of the date of such
termination, to have made, use, offer to sell, and sell Products in the
Territory, with the right to sublicense.

14.2.2 Ongoing Obligations

          14.2.2.1 Except as expressly provided in this Agreement, termination
of this Agreement pursuant to Article 14 shall not relieve the Parties of any
right or obligation, including but not limited to any payment obligations,
accrued prior to or upon such expiration or termination.

          14.2.2.2 Upon expiration or termination of this Agreement for any
reason, each Party shall immediately return to the other Party or destroy any
Confidential Information disclosed by the other Party, except that each Party
may retain one copy of such Confidential Information marked and used for legal
archival purposes only. In particular, if this Agreement is terminated pursuant
to Section 4.1.3 or by Connetics in accordance with Article 14, PFD shall, and
shall ensure that the PFD-designated Listed Manufacturer and PFD’s sublicensees
shall, return to Connetics all Know-how and Technology and such other Connetics’
confidential and proprietary information transferred to PFD or such Listed
Manufacturer

          14.2.2.3 The provisions of Sections 4.1, 4.1.2, 4.1.3, 4.3, 4.4.1,
4.4.2, 4.4.3, 4.5, 4.6, 7.2.17, 14.1.4, and Article 11 shall survive the
expiration or termination of this Agreement.

14.2.3 Inventory

          Notwithstanding the foregoing, if this Agreement is terminated
pursuant to Sections 14.1.3, or 14.1.6 or if Connetics terminates this Agreement
pursuant to Section 14.1.5, PFD shall return the Product in its inventory at
PFD’s sole cost and expense and Connetics shall re-imburse PFD for such returned
Product at the price paid by PFD for the Product, such payment due upon
Connetics’ receipt of the returned inventory. Furthermore, upon termination of
this Agreement pursuant to Section 14.1.5, PFD shall have the right to continue
to sell Product in its inventory, but shall have no right to continue to have
Product manufactured.

14.2.4 Assignment of Regulatory Approvals

          If this Agreement is terminated pursuant to Sections 4.1.2, 4.1.3,
14.1.3, or 14.1.6 or if Connetics terminates this Agreement pursuant to
Section 14.1.5, PFD shall before the effective date of such termination assign
and deliver to Connetics or Connetics’ nominee any and all Regulatory Approvals
PFD has to manufacture, distribute, use, offer to sell and sell the Product in
the Territory.

15 GENERAL

15.1 Severance

          If any provision of this Agreement is held to be invalid, illegal, or
unenforceable by a court of competent jurisdiction, then: (a) such provision
will be deemed amended to conform to

35



--------------------------------------------------------------------------------



 



applicable laws of such jurisdiction so as to be valid and enforceable, or, if
it cannot be so amended without materially altering the intention of the
Parties, it will be stricken; (b) the validity, legality and enforceability of
such provision will not in any way be affected or impaired thereby in any other
jurisdiction; and (c) the remaining provisions of this Agreement will remain in
full force and effect.

15.2 Waiver

          No term or condition of this Agreement is considered waived unless
reduced to writing and duly executed by an officer of the waiving Party and any
waiver by any Party of a breach of any term or condition of this Agreement is
not considered as a waiver of any subsequent breach of the same or any other
term or condition.

15.3 Governing Law

          This Agreement shall be governed, controlled, interpreted and defined
by and under the laws of the State of California and the United States without
regard to that body of law known as conflicts of law; provided that issues
relating to the validity and enforcement of patents shall be governed by the
laws of the jurisdiction by which such patent was granted. The Parties
specifically disclaim application to this Agreement of the Convention on
Contracts for the International Sale of Goods.

15.4 Dispute Resolution

          15.4.1 The Parties shall endeavor to resolve in good faith any
disputes or conflicts arising from or relating to the subject matter of this
Agreement, failing which either Party shall submit such conflict for resolution
to the Chief Executive Officers of Connetics and PFD. If the Chief Executive
Officers of Connetics and PFD are unable to resolve such conflict within thirty
(30) Business Days after such conflict is submitted to them for resolution, such
conflict may be submitted to arbitration in accordance with the rules of
arbitration of the International Chamber of Commerce and heard before a panel of
three (3) arbitrators. Such arbitration will be held in London, England, and
conducted in the English language.

          15.4.2 All submissions shall be made in English or with an English
translation.

          15.4.3 Witnesses may provide testimony in a language other than
English, provided that a simultaneous English translation is provided.

          15.4.4 Each Party shall bear its own translation costs.

15.5 Force Majeure

15.5.1 The Parties will not be responsible towards each other for any delay if
they cannot perform their respective contractual obligations under this
Agreement due to any cause of Force Majeure (“Force Majeure”), i.e. any cause,
unavoidable and insurmountable with reasonable efforts such as but not limited
to:

36



--------------------------------------------------------------------------------



 



•   natural disasters such as earthquake, flood, abnormal atmospheric
conditions, epidemics;   •   state of war, declared or not;   •   public
disorders such as insurrections, revolts, strikes, lock-outs, and other labor
disputes of any nature and public and social demonstrations, riots;   •  
binding decisions of one Party’s Government or any international body such as
embargo, prohibitions or limitations of any kind;   •   any other event beyond
one Party’s reasonable control.

In such a case, the Party claiming Force Majeure will notify the other Party
without undue delay of the causes of any delay and the necessary extension of
performance of time-limits.

          15.5.2 The onus to establish the occurrence of Force Majeure lies with
the Party who is seeking the invocation of this Article by means of producing
the documentary evidence to that effect.

15.5.3 Any delay due to Force Majeure will not be a sufficient reason to obtain
an early termination of this Agreement in whole or in part.

15.5.4 The Party unable to perform under the Agreement as a result of Force
Majeure shall use its best efforts to eliminate the cause giving rise to the
inability to perform as soon as possible and continue performance, when such
cause is removed.

15.5.5 However, should such non-performance as a result of Force Majeure extend
beyond a six (6) months’ period, the Parties may then consider the means by
which this Agreement may be terminated in whole or in part subject to a mutual
agreement.

15.6 Entire Agreement

          This Agreement sets forth the entire agreement and understanding
between the Parties with respect to the subject matter of this Agreement and
supersedes all prior agreements, understandings and representations including
the Term Sheet.

15.7 Amendment

          No part of this Agreement may be amended or modified unless reduced to
writing making specific reference to this Agreement and signed by the authorized
representatives of the Parties.

37



--------------------------------------------------------------------------------



 



          15.8 Notices

          Any notice, demand or other communication (“Notice”) to be given or
required to be made pursuant to this Agreement is to be in writing and is to be
given by international air courier, facsimile or hand to a Party at the Party’s
address following:

     
To:
  General Counsel

  Connetics Corporation

  3290 West Bayshore Road

  Palo Alto, California 94303

  Facsimile No. +650-494-0172
 
   
To:
  Pierre Fabre Dermatologie,

  General Counsel

  Les Cauquillous

  BP 100

  81 506 LAVAUR Cedex (France)

  Fax : (33) 5 63 58 86 68

          or at such other address or facsimile number as is notified in writing
by one Party to the other Party. A Notice is deemed to be given or served:



(a)   when sent by international air courier on the second Business Day
following the day on which it was posted;   (b)   when transmitted by facsimile
during normal business hours on a Business Day on that day, or in any other case
of transmission by facsimile on the Business Day following the day of
transmission;   (c)   when delivered by hand during normal business hours on a
Business Day on that day, or in any other case of hand delivery on the Business
Day following the day of delivery.

15.9 Payments

          All payments to be made under this Agreement will, unless otherwise
agreed, be made in United States Dollars currency to Connetics’ address set
forth at the beginning of this Agreement or such other address as Connetics may
notify PFD in writing and will be paid free of exchange but subject to deduction
of any withholding tax established by the French Government, which rate as of
the Effective Date shall not exceed Five percent (5%) as the reduced rate of the
withholding tax established by the Treaty between the United States and France
for the avoidance of double taxation.

15.10 Independent Contractor

          Each Party is and shall be considered to be an independent contractor
of the other Party. Neither Party shall be the legal agent of the other for any
purpose whatsoever and neither Party

38



--------------------------------------------------------------------------------



 



has any right or authority to make or underwrite any promise, warranty or
representation, to execute any contract or otherwise to assume any obligation or
responsibility in the name of or on behalf of the other Party. Neither Party
shall be bound by, or liable to any third persons due to, any act or for any
obligation or debt incurred by the other toward such third party, except to the
extent that the Party so to be bound specifically agrees in writing.

15.11 Language; Interpretation

          The Parties agree that English shall be the governing language of this
Agreement.

15.12 Counterparts

          This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which together shall constitute one and the same
agreement.

[Balance of Page is Intentionally Blank – Signature Page Follows]

39



--------------------------------------------------------------------------------



 



EXECUTION

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement in
duplicate originals by their duly authorized officers and representatives on the
respective dates shown below, but effective as of the Effective Date.

SIGNED for and on behalf of CONNETICS CORPORATION by:

SIGNATURE: /s/ Thomas G. Wiggans

PRINT NAME: Thomas G. Wiggans

TITLE: President and Chief Executive Officer

DATE: September 29, 2004

SIGNED for an on behalf of PIERRE FABRE DERMATOLOGIE a duly authorized officer

SIGNATURE: /s/ P.A. Poier

PRINT NAME: P.A. Poier

TITLE: General Counsel - Company Secretary

DATE: September 28, 2004

40



--------------------------------------------------------------------------------



 



EXHIBIT A

PERMITTED USE

Clobetasol Propionate

     
Product/Active Ingredient
  Clobetasol propionate (0.05%)
Formulation
  Hydroethanolic quick-break mousse
Permitted Use
  Topical applications for Skin dermatoses in
humans
Specifications
  To be provided to PFD separately

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B

INTELLECTUAL PROPERTY

PATENT SCHEDULE

Title: Corticosteroid – Containing Pharmaceutical Composition

Priority Application Date: 3rd March 1995

Earliest Publication Date/No: 12th September 1996/WO96/27376

                  Territory

--------------------------------------------------------------------------------

  Application Date

--------------------------------------------------------------------------------

  Application No.

--------------------------------------------------------------------------------

  Patent No.

--------------------------------------------------------------------------------

  Expiry Date

--------------------------------------------------------------------------------

[**]
  [**]   [**]        
[**]
  [**]   [**]   [**]   [**]
*[**]
  [**]   [**]        
[**]
  [**]   [**]        
[**]
  [**]   [**]   [**]   [**]
[**]
  [**]   [**]        

     • includes: Austria, Belgium, Denmark, France, Germany, Greece, Luxembourg,
Netherlands, Portugal, Spain, Sweden, Switzerland



--------------------------------------------------------------------------------

**   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C

THIRD PARTY LICENSES

[**]



--------------------------------------------------------------------------------

**   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

C-1



--------------------------------------------------------------------------------



 



EXHIBIT D

MINIMUM ANNUAL SALES

Unitary sales forecast — OLUX 100 G / Pierre Fabre Dermatologie

Work hypothesis

Foam formulation: 0.05 % Clobetasol propionate — Class I dermocorticoid
Indication for Europe: scalp corticosensitive dermatosis — limited indication
Content: 100 g.

Sales forecast core countries:

                              Spain

--------------------------------------------------------------------------------

  Portugal

--------------------------------------------------------------------------------

  Germany

--------------------------------------------------------------------------------

  Belgium

--------------------------------------------------------------------------------

  Switzerland

--------------------------------------------------------------------------------

  Greece

--------------------------------------------------------------------------------

Forecast in units
                       
(x 000)
  [**]   [**]   [**]   [**]   [**]   [**]
Y1(year 1)
                       
Total Y1: [**]
                       
Forecast in units
                       
(x 000)
  [**]   [**]   [**]   [**]   [**]   [**]
Y2(year 2)
                       
Total Y2:[**]
                       
Forecast in units
                       
(x 000)
  [**]   [**]   [**]   [**]   [**]   [**]
Y3(year 3)
                       
Total Y3: [**]
                       
 
  [**]   [**]   [**]   [**]   [**]   [**]
Total Y1 + Y2 + Y3
                       
per country
                       

TOTAL = [**] UNITS



--------------------------------------------------------------------------------

**   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

D-1



--------------------------------------------------------------------------------



 



EXHIBIT E
ADVERSE EVENT REPORTING PROCEDURE

STANDARD OPERATING PROCEDURE
TO BE USED IN THE INFORMATION EXCHANGES RELATED TO
SAFETY AND TOLERABILITY OF MEDICINAL PRODUCTS

SUMMARY

1 – APPLICABILITY

2 – LANGUAGE – CONTACT PEOPLE

3 – TRANSMISSION DURING MARKETING (except clinical trial)

     3.1 Principles

     3.2 Report frequency

3.2.1 Serious adverse reactions (SADRs)

3.2.2 Non serious adverse reactions

3.2.3 Periodic safety update reports (PSUR)

3.2.4 Modifications of the SPC safety-related paragraphs

4 – TRANSMISSIONS DURING CLINICAL TRIALS

5 – OTHER TRANSMISSIONS OF INFORMATION

6 — reportable adverse reaction – minimum information

7 — product labelling activities

8 – APPENDICES

     8.1 DEFINITIONS

     8.2 PLANNING OF PSURs

     8.3 LIST OF CONTACT PEOPLE

     The purpose of this Adverse Event Reporting Procedure (“Procedure) is to
allow the best transmission of the data related to tolerability and safety of
the medicinal product listed below between the parties signatory to the license
agreement for the product listed below (“License”):

Clobetasol propionate foam (0.05%)

     The Procedure relates to the exchanges between the parties’
pharmacovigilance structures, during either clinical trials or product
marketing.

E-1



--------------------------------------------------------------------------------



 



The Procedure is not intended to describe the methods of collection and
transmission of information inside each party, organized by specific S.O.P.

The Procedure is strictly limited to pharmacovigilance activities, without
prejudice to any decisions likely to occur as a result of information exchanges
involving other structures than the pharmacovigilance departments. The Procedure
does not take into account the requirements imposed by the regulations of the
competent regulatory authorities to the Pharmacovigilance department of each
party; this is particularly pertinent to the time frame of data transmission
subjected to reporting. Each party is responsible for the expedited reporting to
the appropriate health authorities.

1 – APPLICABILITY

This Procedure describes the information transmission methods, related to the
safety and tolerability of the medicinal product concerned by the License,
resulting from spontaneous notifications made between the parties’
pharmacovigilance structures during the therapeutic use, through either periodic
reports or notifications of serious adverse events during clinical trials,
whatever the origin.

2 – LANGUAGE – CONTACT PEOPLE

The transmitted documents must be drafted in English. The technical terms used
correspond to the meaning specified in Appendix 8.1 (Definitions).

A list with the details of all professionals working with each party who are
responsible for the implementation of this Procedure is provided in Appendix
8.3. Each party must spontaneously update this list in the event of any
modification (and specify its date).

3 – TRANSMISSION DURING MARKETING (except clinical trial)

3.1 Principles

This provision relates to adverse reactions which are notified spontaneously to
the parties by health-care professionals or patients, reported by the health
authorities or described in the literature and which are supposed to be related
to the medicinal product.

In the case of drug marketed under different names by each party in the same
country, each party takes into account the information relating to the adverse
reactions of their own product. The INN notifications are the responsibility of
PFD.

For adverse reactions described in the literature, each party takes into account
the information related to the adverse reactions of its own product. The INN
publications are the party’s responsibility operating in the country of origin
of the publication (or in the country where the review has its first address if
this information is not specified). Case reports from the literature are sent
together with a copy of the publication which does not need a translation in
English (if the latter is not written in this common language).

E-2



--------------------------------------------------------------------------------



 



The parties can request precise details or further information concerning the
current files at any time.

3.2 Report frequency



3.2.1   Serious Adverse Drug Reactions (SADRs)       The SADRs are sent by fax
or e-mail to the party using either MedWatch forms or CIOMS form, as
appropriate, within ten calendar days following their notification. This time is
reduced to five calendar days following notification of a fatal or life
threatening event.       The follow-up information of these SADRs, including
fatal information, is faxed within ten calendar days upon reception. Partners
can request precise details or further information concerning the current files
at any time.   3.2.2   Non serious adverse reactions       Adverse reactions not
considered to be serious are the subject of information from the party on a
quarterly basis, as a summary table (line listing). The party can request
precise details or further information concerning the current files at any time.
  3.2.3.   Periodic safety update reports (PSUR)       Within the framework of
the License between the parties, the PSUR periodicity must be dealt with and a
calendar must be set up, anticipating notably the possible integration of
international Global PSURs and national PSURs of the medicinal product,
according to its definition.       According to this calendar provisions (taking
into account the regulatory periodicities) each party, as either the Marketing
Authorisation holder or the national licensee, addresses a copy of the report to
the other party at the time of sending it to the appropriate health authorities.
      The PSUR calendar between both parties is revised if Marketing
Authorisation modifications can justify a new periodicity.       The PSUR
calender is attached to the Procedure (Appendix 8.2)       Additional regulatory
reports required by a health authority are also transmitted to the party at the
same time that they are sent to the requiring health authority.   3.2.4.  
Modifications of the SPC safety-related paragraphs       The parties will inform
each other about any modification made to the safety-related paragraphs in the
SPC of the medicinal product concerned by this convention. This information is
made prior to draft the regulatory report of the modification, in order to make
them coordinated, if necessary.

4 – TRANSMISSIONS DURING CLINICAL TRIALS

E-3



--------------------------------------------------------------------------------



 



Each party will inform by e-mail the other party of any serious adverse event
(SAE) occurring during a clinical trial carried out with the medicinal product
or the product under development concerned by this convention and of which a
party is the sponsor.

This information will be sent using either a MedWatch form or a CIOMS form or
even a SAE report form (as may be appropriate) within ten calendar days upon
reception of the information by the pharmacovigilance department.

The follow-up reports are exchanged according to the same procedures, and the
evolution is documented until the concerned patient’s recovery or stabilization
or until the end of the clinical trial, as appropriate.

SAE information is sent without systematically breaking the blind.

Any information related to the result of a possible breaking of the blind is
sent to the partner.

The case reports, after breaking the blind at the end of the study, are sent to
the partner according to a list of attribution.

The party’s pharmacovigilance department may send the final clinical trial
report to the other party, as soon as available, if the latter requests it.

Should any questions be raised by the authorities, they will be answered by the
party identified as the trial sponsor.

5 – OTHER TRANSMISSIONS OF INFORMATION

The pharmacovigilance team can agree to communicate significant documents such
as expert reports, updated investigator brochure, scientific documentations,
etc. even if this is not necessarily envisaged by this document.

It is up to the pharmacovigilance departments of the respective parties to
discuss at any moment about the exchanged information.

6 – REPORTABLE ADVERSE REACTION – MINIMUM INFORMATION

A reportable adverse drug reaction (ADR) requires the following minimum
information:



  a)   an identifiable reporter – the reporter can identify by either name or
initial, or address or qualification (e.g,. physician, dentist, pharmacist,
nurse)     b)   an identified patient – the patient can be identified by
initials or patient number, or date of birth (or age information if date of
birth is not available) or sex. The information should be as complete as
possible.     c)   at least one suspected substance/medicinal product     d)  
at least one suspected adverse reaction

E-4



--------------------------------------------------------------------------------



 



The minimum information is the smallest amount of information required for the
submission of a report and every effort should be made to obtain and submit
further information when it becomes available.

7 – PRODUCT LABELLING ACTIVITIES

Each party will be responsible for writing and maintaining its own local
information for the medicinal product in its respective territory and will
inform each other of any significant safety changes. Connetics will provide PFD
with a copy of the current labelling or Company Core Safety Information for
clobetasol propionate foam (0.05%) as of the effective date of the License, and
each party will furnish the other party with copies of any revised labelling in
a timely manner following regulatory approval of the revisions.

8 – APPENDICES

8.1 DEFINITIONS

8.1.1 Reference

Volume 9 of the Rules Governing Medicinal Products in the European Union
Standard terminology; ICH and FDA standard terminology as may be in effect from
time to time.

8.1.2 Adverse Event (or adverse experience) (AE)

An undesirable experience occurring following administration of a medicinal
product. An adverse event does not necessarily have a causal relationship with
the treatment.

8.1.3 Adverse Reaction / Adverse Drug Reaction (ADR)

Adverse reaction means a response to a medicinal product which is noxious and
unintended and which occurs at doses normally used in man for the prophylaxis,
diagnosis or therapy of disease or for the restoration, correction or
modification of physiological function. Adverse drug reaction in this context is
considered as synonymous with adverse reaction and suspected adverse drug
reaction.

A reaction, contrary to an event, is characterised by the fact that a causal
relationship between the drug and the occurrence is suspected, i.e. judged
possible by the reporting or a reviewing health-care professional. If a reaction
is spontaneously reported by a health-care professional, this usually implies a
positive judgement from the reporter unless the reporter explicitly gives a
negative judgement on the causal relationship.

8.1.4 Unexpected Adverse Reaction

Unexpected Adverse Reaction means an adverse reaction, the nature, severity or
outcome of which is not consistent with the Summary of Product Characteristics.
It also includes class-related reactions which are mentioned in the SPC but
which are not specifically described as occurring with the product.

E-5



--------------------------------------------------------------------------------



 



For products authorized nationally, the relevant SPC is that approved by the
competent authority in the member state to which the reaction is being reported.

For centrally authorized products, the relevant SPC is the SPC authorized by the
European Commission.

8.1.5 Listed Adverse Drug Reaction

An adverse reaction whose nature, severity, specificity and outcome are
consistent with the information in the company core safety information (CCSI).

8.1.6 Unlisted Adverse Drug Reaction

An adverse reaction which is not specifically included as a suspected adverse
effect in the company core safety information (CCSI). This includes an adverse
reaction whose nature, severity, specificity or outcome is not consistent with
the information in the CCSI. It also includes class-related reactions which are
mentioned in the CCSI but which are not specifically described as occurring with
this product.

8.1.7 SUSARs :

Suspected unexpected serious adverse reactions.

8.1.8 Serious Adverse Drug Reaction (SADR)

Serious adverse reaction means an adverse reaction which results in death, is
life-threatening, requires inpatient hospitalization, or prolongation of
existing hospitalization, results in persistent or significant disability or
incapacity, or is a congenital anomaly/birth defect.

It also includes serious adverse clinical consequences as described above
associated with use outside the terms of the Summary of Product Characteristics
(SPC) (including, for example, prescribed doses higher than those recommended),
overdoses or abuse.

Medical judgement should be exercised in deciding whether a reaction is serious
in other situations. Important adverse reactions that are not immediately
life-threatening or do not result in death or hospitalization but may jeopardise
the patient should be considered as serious.

8.1.9 Spontaneous Report or Spontaneous Notification

A communication to a company, regulatory authority or other organization that
describes a suspected adverse drug reaction in a patient given one or more
medicinal products and which does not derive from a study.

8.1.10 Company Core Safety Information (CCSI)

All relevant safety information prepared by Connetics and which the Connetics
requires to be listed in all countries where the company markets the drug,
except when the local

E-6



--------------------------------------------------------------------------------



 



regulatory authority specifically requires a modification. It is the reference
information by which listed and unlisted are determined for the purpose of
periodic reporting for marketed products, but not by which expected and
unexpected are determined for expedited reporting.

E-7



--------------------------------------------------------------------------------



 



8.1.11 International Birth date (IBD)

The date of the first marketing authorisation for a medicinal product granted to
the marketing authorisation holder (MAH) in any country in the world. The
International Birth Date for clobetasol propionate foam (0.05%) is the United
States Approval date of 26 May 2000.

8.1.12 Medicinal product

Any medicine prepared in advance, marketed under a specific denomination and
with a particular packaging.

8.1.13 Imputability

Valuation of the relationship between an adverse event (or adverse experience)
and a medicinal product.

They can be valued using different scales according to the country. Pierre Fabre
Médicament uses a 6-degree scale: I4 highly probable, I3 Probable, I2 Possible,
I1 Doubtful, I0 not related, I9 Unknown/not available

The adverse reactions concerned by the present procedure are those whose
relationship corresponds to one of the 4 degrees above-mentioned: I1, I2, I3,
I4.

8.1.14 Periodic Safety Update Report (PSUR)

Report drafted by a pharmaceutical firm, as the MAH holder and\or PFD,
concerning a marketed medicinal product. This report analyses the information
obtained on the product relating to its safety in human in a place and a period
of time determined by the regulations. The PSURs are drafted according to a
typical plan detailed in the ICH or FDA procedures as may be in effect from time
to time.

8.2 PLANNING OF PSURs

*****To be provided*****

8.3 LIST OF CONTACT PEOPLE

*****To be provided*****

E-8



--------------------------------------------------------------------------------



 



EXHIBIT F

LISTED MANUFACTURERS

[**]

[**]

[**]



--------------------------------------------------------------------------------

**   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

F-1



--------------------------------------------------------------------------------



 



EXHIBIT G

TERMS FOR INCLUSION IN CONTRACT
WITH LISTED MANUFACTURER

In accordance with the provisions of Section 5.1.1, PFD agrees to incorporate in
the agreement to have the Product manufactured by a Listed Manufacturer the
following provisions:

[**]



--------------------------------------------------------------------------------

**   Certain information on this page has been omitted and filed separately with
the Commission. Confidential treatment has been requested with respect to the
omitted portions.

G-2